       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 1 of 61



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND



 HISPANIC NATIONAL LAW
ENFORCEMENT ASSOCIATION NCR,
 UNITED BLACK POLICE OFFICERS
ASSOCIATION,
MICHAEL ANIS,
MICHAEL BROWN,
THOMAS BOONE,
PAUL MACK,
JOSEPH PEREZ,
TASHA OATIS,
CLARENCE RUCKER,
CHRIS SMITH,
RICHARD TORRES,
SONYA L.ZOLLICOFFER,
PATRICK MCCLAM,
                                                         Civil Action No. TDC-18-3821
SHARON CHAMBERS and
ADRIAN CRUDUP,

        Plaintiffs,

        V.



PRINCE GEORGE'S COUNTY,
HENRY P. STAWINSKI,III, individually,
MARK A. MAGAW,individually,
CHRISTOPHER MURTHA,individually, and
MAJOR KATHLEEN MILLS,individually.

        Defendants.




                               MEMORANDUM OPINION


       Plaintiffs Hispanic National Law Enforcement Association NCR("HNLEA")and United

Black Police Officers Association ("UBPOA") (collectively, "the Organizational Plaintiffs"),

along with 13 of their members ("the Individual Plaintiffs") who are or were employed by the

Prince George's County Police Department ("PGCPD"), have brought this civil rights action
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 2 of 61



against Prince George's County, Maryland ("the County") and four PGCPD officials in their

individual capacities, alleging discrimination and retaliation against Black and Hispanic officers

perpetrated pursuant to County customs and practices of discrimination and retaliation. Plaintiffs

have filed a Motion for a Preliminary Injunction seeking to enjoin further administration of

PGCPD promotion tests until the PGCPD can replace the existing promotion system with one that

reduces or eliminates its discriminatory effect and complies with United States Equal Employment

Opportunity Commission("EEOC")and professional standards. Also pending before the Court is

Defendants' Motion to Strike All or Portions of Plaintiffs' Declarations filed in support of the

Motion for a Preliminary Injunction. The Court held a hearing on the Motion for a Preliminary

Injunction on March 26, 2021. For the reasons set forth below, Defendants' Motion to Strike will

be DENIED,and Plaintiffs' Motion for a Preliminary Injunction will be GRANTED IN PART and

DENIED IN PART.


                                       BACKGROUND

       The claims in this case and relevant background information are described in the Court's

previous opinions on Defendants' Motion to Dismiss, Hisp. Nat7 Law Enft Ass'n NCR v. Prince

George's Cty. {''PLNLEA 7"), No.TDC-18-3821,2019 WL 2929025,at *1-2(D. Md.July 8,2019),
and Defendants' Motion for Partial Dismissal ofPlaintiffs' Amended Complaint,Hisp. Nat'I Law
Enf'tAss'n NCR v. Prince George's Cty., No. TDC-18-3821, 2020 WL 903205, at *1-2(D. Md,
Feb. 25,2020), both of which are incorporated herein by reference.

I.     PGCPD Leadership Ranks

       Prince George's County,Maryland,located adjacent to Washington,D.C.,has an estimated

population ofover 909,000 that is 64 percent Black, 12 percent non-Hispanic white ("white"), 20
percent Hispanic, and 4 percent Asian American. Within PGCPD,as of July 2020,43 percent of
officers are white,43 percent are Black, 11 percent are Hispanic,4 percent are Asian American or
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 3 of 61



Pacific Islander, and 0.1 percent are Native American. It is undisputed that white officers are

disproportionately represented in the higher ranks ofPGCPD,with the percentage ofwhite officers

within a rank generally increasing with each higher rank. As set forth below in Table 1, addressing

the demographic groups at issue in this case, as of July 2020, 51 percent of Sergeants, 61 percent

of Lieutenants, and 81 percent of Captains were white, while only 41 percent of Sergeants, 27

percent of Lieutenants, and 19 percent of Captains were Black, and only 5 percent of Sergeants

and 5 percent of Lieutenants were Hispanie. PGCPD does not currently have any Hispanic

Captains. At the lower ranks ofPolice Officer, Police Officer First Class("POFC"),and Corporal,

Black and Hispanic officers are represented in percentages comparable to, or greater than, their

overall numbers in the PGCPD. Notably, these disparities have remained in place over time, and

in the case of Captains the disparity has even increased, with the percentage of white Captains

rising from 77 percent to 81 percent from 2015 to 2020.

                  Table 1: Percentage ofPGCPD Officers by Race and National Origin

                                    2015                                     2020
 Rank
                       White        Black       Hispanic       White         Black       Hispanic
 Captain               76.7%        16.7%        3.3%          80.7%         19.4%         0.0%
 Lieutenant            61.2%       34.1%         3.5%          60.9%        27.2%          5.4%
 Sergeant              53.1%       39.1%         4.7%          51.2%        41.4%          5.4%
 Corporal              43.1%       44.4%         8.6%          39.5%        44.5%          11.1%
 POFC                  40.3%       49.1%         7.9%         40.2%         47.9%          9.5%
 Police Officer        42.5%       40.4%         11.5%        31.2%         46.5%          19.1%
 Overall Force         45.5%       42.2%         8.4%         42.5%         43.0%          10.5%


See Joint Record ("J.R.") 712-713, J.R. 882,ECF Nos. 482-3, 482-4, 482-5, 483-1, 483-2,483-3,
483-4, 483-5.

        Related but different data shows that as of2017,27 percent of white PGCPD officers were

in the top five ranks (Chief, Major, Captain, Lieutenant, and Sergeant), while only 17 percent of
Black officers and 14 percent of Hispanic officers were among those ranks. By 2019, these
disparities had grown,with 31 percent ofall white officers in the top five ranks, but only 18 percent
         Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 4 of 61



 of Black officers and 12 percent ofHispanic officers in the top five ranks. Analysis conducted by
 Marc Simon,a certified public accountant retained by Plaintiffs as an expert witness, revealed that

 these differences are statistically significant, in this instance meaning that there is a less than .01

 pereent probability that they are due to chance. Thus, available data establishes that at least from

 2015 to the present, there have been substantial disparities between the number of white officers

in leadership ranks at PGCPD and the number of Black and Hispanic officers in those same ranks.

II.     Promotion System

        Based on current PGCPD policy, promotions from Police Officer to POFC,and then from

POFC to Corporal, are based on a written test consisting of 50 multiple-choice questions,
administered twice a year, on which a passing score is 70 percent. An officer's test score is the

sole factor in promotions to POFC or Corporal. Moreover, a promotion to POFC or Corporal is a
"non-competitive" promotion in that there is no limit to the number of such promotions that may
be granted in any promotion cycle. J.R. 493. Accordingly, any officer who receives a 70 percent
score or higher on the test generally will be promoted.

        Under PGCPD policy, candidates for promotion to Sergeant, Lieutenant, and Captain must
first take a written test given once every two years that consists of 100 multiple-choice questions.
Candidates must obtain a score of70 percent or higher to move to the second part ofthe promotion
process, a scored "skills assessment" in which candidates must engage in certain simulated

exercises during which they produce written or video-recorded products evaluated by designated
assessors. J.R. 495. The scores from both components are then combined with predetermined
weights assigned to each part to form an overall score. Scores of the candidates who completed
both assessments are then rank-ordered on an eligibility list, and individuals are promoted from
the top ofthe list to fill open positions at the higher rank across the PGCPD. Because promotions
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 5 of 61



to Sergeant, Lieutenant, and Captain are limited by the number of open positions at each rank and

are based on an officer's relative position on the eligibility list, promotions to these three ranks are

considered "competitive." J.R. 495.

       PGCPD retained a contractor. Fields Consulting Group, Inc. ("Fields Consulting"), to

develop and administer the written tests and skills assessments used as part of the promotion

system. In 2015 and 2016,Fields Consulting conducted a"job analysis"through which it gathered

information about the positions in question, including through ride-alongs, station visits, and

collaboration with PGCPD officers deemed to be subject matter experts ("SMEs") in order to

identify the relevant knowledge, skills, abilities, and other characteristics ("KSAOs")required to

complete the job successfully. J.R. 503. Fields Consulting then identified the knowledge areas

most suitable to address in a written test, developed test questions on those topics, and vetted them

with the SMEs for suitability, difficulty, and job relevance. Fields Consulting developed the test

with a level of diffieulty designed to have a passing score of 70 percent correspond to the score

that a "minimally competent examinee" would attain. J.R. 505.

       Likewise, for the skills assessment component of the competitive promotion processes,

Fields Consulting used the same 2015-2016 job analysis to identify the skills and abilities

necessary to perform well on thejob and, in consultation with SMEs,designed "assessment center

exercises" to simulate common situations expected to be faced by officers ofthe rank in question.
J.R. 507. According to Dr. Toni Locklear, an Industrial-Organizational Psychologist and

Defendants' expert witness, this process confirmed that the PGCPD promotion tests had "content

validity," in that they appropriately relate to the KSAOs required to complete successfully the
work of an officer ofthe designated rank. J.R. 501.
         Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 6 of 61



III.    Promotion Disparities

        A.       Initial Analysis

        The first analysis of promotion data relevant to this.case was conducted by Simon, who

analyzed the differences in the pass rates among white, Black, and Hispanic officers who took the

tests for promotion to POFC and Corporal between 2012 and 2019. Simon combined the results

for the two test administrations occurring each year and applied a statistical calculation known as

the "P-Test," which evaluates the probability that differences in pass rates are statistically

significant, in this case meaning that there is less than a five percent probability that the difference

is due to chance. In this instance, a p-value ofless than 0.05 signifies that a difference in pass rates

is statistically significant.

        As set forth below in Table 2, during this time frame, Black and Hispanic officers had

lower pass rates on the POFC promotion tests than white officers in all eight years, often by
substantial margins. Black officers had pass rates of between 13 to 39 percentage points lower

than white officers, with the lower pass rates being statistically significant in six out of eight test

years. For Hispanic officers, the pass rates ranged from 4 to 40 percentage points lower than for

white officers, with the lower rates being statistically significant in two of the test years. When

Black and Hispanic officers are combined together, their lower pass rates as compared to the pass
rates for white officers were statistically significant in all eight years.
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 7 of 61



                           Table 2: POFC Promotion Rates by Year(2012-2019)

                                                                                           P-Test
                                 Promotion Rate
                                                                              (Statistical Sisniflcance)
                                                           Black or                                 Black or
 Year             White         Black        Hispanic                     Black        Hispanic
                                                           Hispanic                                 Hispanic
 2012             87%           48%            47%           48%          0.0010           0.0086    0.0008
 2013             59%           22%            38%           25%         <0.0001           0.1022   <0.0001
 2014             42%           29%            6%            25%          0.0863           0.0045    0.0173
 2015             70%           46%            52%           47%          0.0018           0.1178    0.0019
 2016             77%           59%            73%           63%          0.0121           0.6470    0.0326
 2017             47%           27%            25%           27%          0.0514           0.2588    0.0439
 2018             82%           63%            50%           61%          0.0464           0.0552    0.0266
 2019             84%           57%            57%           57%          0.0101           0.0517    0.0081
 2012-2019        66%           43%           47%            43%         <0.0001           0.0001   <0.0001
Bold text represents differences in promotion rates that are ofstatistical significance.

See J.R. 456.


        As set forth below in Table 3, for promotions to Corporal from 2012 to 2019, the data

shows that the annual promotion rate for Black officers was between 5 to 45 percentage points

lower than white officers, with the lower promotion rates being statistically significant in five out

of eight test years. For Hispanic officers, the promotion rate in 2013 exceeded the rate for white

officers, but for the remaining seven years, the promotion rate for Hispanic officers was between

4 to 61 percentage points lower, with those lower promotion rates also being statistically

significant in five of the test years. When Black and Hispanic officers are considered together,

their promotion rate was lower than the rate for white officers, and was statistically significant, for

five straight years beginning in 2015.
         Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 8 of 61



                          Table 3: Corporal Promotion Rates by Year(2012-2019)

                                                                                          P-Test
                                 Promotion Rate
                                                                              (Statistical Significance)
  Year
                                                           Black or                                  Black or
                  White         Black       Hispanic                      Black           Hispanic
                                                           Hispanic                                  Hispanic
 2012             84%            72%          67%            72%          0.1459          0.3092     0.1380
 2013             91%           86%           92%            87%         0.4669           0.9144     0.5330
 2014             45%           32%           41%            34%          0.1161          0.7201     0.1647
 2015             90%           45%           29%            42%         <0.0001          <0.0001    <0.0001
 2016             88%           47%            58%           49%         0.0003           0.0226     0.0004
 2017             83%           38%           20%            36%         <0.0001          0.0001     <0.0001
 2018             71%           58%           41%            54%         0.1039           0.0118     0.0278
 2019             98%           74%           81%            76%         0.0002           0.0056     0.0003
 2012-2019        80%           53%           53%            53%         <0.0001          <0.0001    <0.0001
Bold text represents differences in promotion rates that are ofstatistical significance

See J.R. 457.


         When the data on POFC promotions across the entire eight-year time period are combined.

Black officers had a promotion rate that was 23 percentage points lower than white officers, while

Hispanic officers had a promotion rate that was 19 percentage points lower than white officers,

with both differences being statistically significant. For Corporal promotions covering this full

time period. Black officers had a promotion rate that was 27 percentage points lower than the rate

white officers, while Hispanic officers had a promotion rate that was 19 percentage points lower

than the rate for white officers, and these differences were both statistically significant.

         B.     4/5ths Rule and Z-Test Analyses

         Following Simon's work, both Dr. Locklear and Plaintiffs' expert witness, Dr. John

Hausknecht,a Professor ofHuman Resource Studies at the Cornell University School ofIndustrial

and Labor Relations, analyzed available data on each specific PGCPD promotion test using two
different methodologies. The first methodology, sometimes referred to as the "four-fifths rule"

("4/5ths Rule"), uses the "adverse impact ratio," a concept grounded in a federal regulation which
applies a presumption that a selection process has an "adverse impact" when the data shows that
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 9 of 61



individuals of a particular race or other protected class are hired, promoted, or otherwise selected

at a rate that is below four-fifths, or 80 percent, of the rate at which members of the comparison

group—in this case, white officers—are selected. See 29 C.F.R. 1607.4(D)(2020). As relevant

here, if under this methodology the promotion rate of Black or Hispanic officers is less than 80

percent ofthe promotion rate of white officers, the difference in promotion rates is deemed to be

of"practical significance." J.R. 498,569.

        The second methodology is a general statistical calculation known as a "Z-Test" which

evaluates the probability that observed differences between groups occurred by chance alone. As

relevant here, if the Z-Test results in a figure with an absolute value above 1.96—either below -

1.96 or above +1.96—there is less than a five percent chance that the difference in promotion rates

between white officers and Black officers, or between White officers and Hispanic officers, is due

to chance, and the difference is deemed to be of"statistical significance." J.R. 573. Because the

"pairing[of]a statistical significance test with a practical significance measure is the contemporary
standard" for demonstrating disparate impact, J.R. 572,the Court will consider both practical and

statistical significance in assessing whether disparities in promotion rates at PGCPD provide

evidence of discrimination.

               1.      Non-Competitive Promotions

       For the POFC promotion tests between 2016 and 2019, the data on the individual test

administrations are set forth below in Table 4:
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 10 of 61


                              Table 4: POFC Promotion Rates by Test(2016-2019)

                           Promotion Rate              BlackAVhite Difference          HispanicAVhite Difference
                                                        Adverse         Z-Test           Adverse          Z-Test
                                                     Impact Ratio                     Impact Ratio
 Year              White       Black     Hispanic
                                                      (Practical      (Statistical     (Practical       (Statistical
                                                     Significance)   Significance)    Significance)    Significance)
 2016(Spring)      70.2%      57.5%       46.7%         81.9%            -1.21           66.5%             -1.62
 2016 (Fail)       83.7%      61.5%       94.4%         73.5%            -2.44           112.8%            0.93
 2017(Spring)      52.2%      34.5%        0.0%         66.1%            -1.31        Insuff. Data     Insuff. Data
 2017(Fall)        40.0%       17.4%      50.0%         43.5%            -1.53        Insuff. Data     Insuff. Data
 2018(Spring)     100.0%      69.7%       60.0%         69.7%            -2.69           60.0%             -2.01
 2018 (Fall)       61.1%      53.8%       33.3%         88.1%            -0.48        Insuff. Data     Insuff. Data
 2019(Spring)      90.5%      53.6%       50.0%         59.2%            -2.71           55.3%             -2.07
 2019(Fall)        72.7%      60.7%       66.7%         83.5%            -0.71           91.7%             -0.25
Bold text represents differences in promotion rates that are ofpractical or statistical significance. "Insuff. Data"
refers to test administrations with less thanfive Hispanic candidates, where there was insufficient data to apply the
4/5ths Rule or conduct the Z-Test.


See J.R. 572-573.

         This data reveals that for eveiy POFC promotion test from 2016 to 2019, Black officers

had a lower rate of promotion than white officers, with their promotion rates ranging from 7 to 36

percent lower. In five out of the eight tests, the lower promotion rate for Black officers was of

practical significance, in that their promotion rate was less than 80 percent of the rate for white

officers, with three of those five also being of statistical significance. For Hispanic officers, of

the five tests for which there was sufficient data to conduct valid analysis, three had a lower

promotion rate for Hispanic officers that was of practical significance, two of which were also of

statistical significance.

        On the Corporal promotion tests between 2016 and 2019, the data as set forth below in

Table 5 revealed that Black and Hispanic officers had substantially lower rates of promotion than

white officers on each test, with Black officers passing the test and gaining promotion at rates 16

to 47 percent lower than for white officers and Hispanics gaining promotion at rates ranging from

13 to 62 percent lower that for white officers:




                                                         10
         Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 11 of 61



                             Table 5: Corporal Promotion Rates by Test(2016-2019)

                         Promotion Rate                BlackAVhite Difference          HispanicAVhite Difference
                                                       Adverse           Z-Test          Adverse           Z-Test
                                                     Impact Ratio                      Impact Ratio
 Year              White      Black     Hispanic
                                                      (Practical       (Statistical     (Practical      (Statistical
                                                     Significance)    Significance)   Significance)    Significance)
 2016(Spring)      94.1%      47.4%      61.5%          SO.3%             -3.31          65.4%             -1.82
 2016(Fall)        77.8%      47.1%      50.0%          60.5%             -1.64          64.3%             -1.06
 2017(Spring)      95.2%      41.9%      33.3%          44.0%             -3.89        Insuff. Data     Insuff. Data
 2017(Fall)        73.1%      34.9%      14.3%          47.7%             -3.09           19.5%            -2.77
 2018(Spring)      93.3%      75.0%      58.3%          80.4%             -1.97          62.5%             -2.56
 2018 (Fall)       52.8%      33.3%      20.0%          63.2%             -1.64          37.9%             -1.86
 2019(Spring)      100.0%     83.7%      87.0%          83.7%             -2.59           87.0%            -1.72
 2019(Fall)        91.7%      50.0%      50.0%          54.5%             -2.33        Insuff. Data     Insuff. Data

Bold text represents differences in promotion rates that are ofpractical or statistical significance. "Insuff. Data"
refers to test administrations with less than five Hispanic candidates, where there was insufficient data to apply the
4/5ths Rule or conduct the Z-Test.


See J.R. 572-573.


         For Black officers, all eight tests resulted in lower rates of promotion that were of practical

significance or statistical significance, with four meeting both standards. For Hispanic officers, of

the tests that had sufficient data to conduct valid analysis, five out of six resulted in lower

promotion rates than for white officers that were of practical significance, and in two ofthose five

tests the differences were also statistically significant.

         The data demonstrates that whether for POFC or Corporal promotions, there are notable

disparities in the test passage rate, and thus promotion rate, between white officers on the one hand

and Black and Hispanic officers on the other.

                  2.        Competitive Promotions

         Both Plaintiffs' and Defendants' expert witnesses analyzed the differences in the rates at

which white, Black, and Hispanic officers were actually promoted to these competitive ranks for

practical significance and statistical significance in order to determine whether the promotion rate

for a particular group is meaningfully different. This analysis set forth below in Table 6, referred




                                                         11
          Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 12 of 61



to by Dr. Hausknecht as the "bottom line analysis," was conducted for the 2016 and 2018

promotion processes to select Sergeants, Lieutenants, and Captains. J.R. 574.

                         Table 6: Competitive Promotion Rates: Bottom Line Analysis

                        Promotion Rate                Black/White Difference          Hispanic/White Difference
                                                      Adverse          Z-Test           Adverse          Z-Test
 Position/
                                                   Impact Ratio                      Impact Ratio
 Year              White     Black     Hispanic
                                                    (Practical       (Statistical      (Practical      (Statistical
                                                   Significance")   Significance)    Significance)    Significance)
 Sergeant
   2016           22.7%      11.5%       7.1%         50.8%             -2.71           31.5%             -2.05
   2018           25.8%      11.8%      11.8%         45.7%             -3.22           45.7%             -1.94
 Lieutenant
   2016           49.0%      20.0%      0.0%          40.8%             -3.20            0.0%             -2.24
   2018           34.5%      20.0%      33.3%         57.9%             -1.64           96.5%             -0.07
 Captain
   2016           56.0%      66.7%         —
                                                      119.0%            0.67               —                —




   2018           45.5%      40.0%      50.0%          88.0%            -0.35         Insuff. Data     Insuff. Data
Bold text represents differences in promotion rates that are ofpractical or statistical significance. "Insuff. Data"
refers to test administrations with less thanfive Hispanic candidates, where there was insufficient data to apply the
4/5ths Rule or conduct the Z-Test. No Hispanic candidates participated in the 2016 Captain exam, as annotated by
the


See J.R. 575-576.


          For promotions to Sergeant, the data shows that in both years, both Black and Hispanic

candidates were promoted at substantially lower rates than white candidates, ranging from

approximately one-third to one-half the promotion rate for white candidates. For Black officers,

the lower promotion rates were ofboth practical and statistical significance in both 2016 and 2018.

For Hispanic officers, their lower promotion rate was of practical significance in both 2016 and

2018 and of statistical significance in 2016 only.

          For promotion to Lieutenant, the promotion rates for both Black and Hispanic officers

were lower than for white officers in both 2016 and 2018. The lower rates for Black officers were


ofpractical significance in both cycles and of statistical significance in 2016 only. Thus,for Black

officers, across the two Sergeant and two Lieutenant promotion processes, all four of the

promotion cycles either failed the 4/5ths Rule,showed statistically significant results, or both. As

for Hispanic officers, their lower promotion rate was of both practical and statistical significance

                                                         12
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 13 of 61



in 2016, a year in which no Hispanic officers were promoted to Lieutenant, but not in 2018. Thus,

across the two Sergeant and two Lieutenant promotion processes,three out offour ofthe promotion

processes resulted in promotion rates for Hispanic officers that either failed the 4/5ths Rule, were

statistically significant, or both.

        In the 2016 and 2018 Captain promotion processes, however,the promotion rate for Black

officers was higher than that of white officers in 2016 and lower in 2018, and in neither instance

was the difference of either practical or statistical significance. For Hispanic officers, there were

no candidates who entered the 2016 Captain promotion process, and in 2018, the data was

insufficient to conduct any meaningful analysis.

        The EEOC Uniform Guidelines, which are codified as federal regulations, "incorporate a

single set of principles which are designed to assist employers ... to comply with requirements of

Federal law prohibiting employment practices which discriminate on grounds of race, color,

religion, sex, and national origin" and "are designed to provide a framework for determining the

proper use of tests and other selection procedures." 29 C.F.R. § 1607.1(B). If a bottom line

analysis reveals that a hiring or promotion process has an adverse impact on a protected class, the

separate components of the process should be assessed individually to determine how each

component is affecting the final outcomes. 29 C.F.R. § 1607.4(C). In this instance,this approach,

known as a "step analysis," first evaluates how the written test component affected the

advancement of officers of different backgrounds to the skills assessment phase, and second

analyzes how the skills assessment, when combined with the written test results, affected

promotion rates for Black and Hispanic officers as a proportion ofthe candidates who had passed

the written test. J.R. 576.




                                                 13
             Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 14 of 61



             As set forth below in Table 7, on the written test component, Black officers seeking

promotion to Sergeant had lower passage rates than white officers in both 2016 and 2018, but the

adverse impact ratio was above 80 percent in both years, such that the differences were not of

practical significance. The difference in 2018, in which 83 percent of white officers passed the

test and only 67 percent of Black officers passed, was statistically significant. For Hispanic

officers, the pass rate was slightly higher than for white officers in 2016, but in 2018 their pass

rate of 65 percent was 18 percent lower than for white officers and was of both practical and

statistical significance.

                      Table?: Competitive Promotion Rates: Step Analysis of Written Tests

                           Promotion Rate             Black/White Difference          Hispanic/White Difference
                                                     Adverse           Z-Test           Adverse           Z-Test
 Position/
                                                  Impact Ratio                       Impact Ratio
 Year              White      Black    Hispanic
                                                   (Practical        (Statistical     (Practical       (Statistical
                                                  Significance)     Significance)    Significance)    Significance)
 Sergeant
   2016            68.8%      59.3%    71.4%          86.3%             -1.76           103.8%             0.27
      2018         82.6%      67.1%    64.7%          81.2%             -3.01           78.4%             -2.09
 Lieutenant
      2016         70.6%      63.6%    60.0%          90.2%             -0.76            85.0%            -0.48
   2018            92.7%      100.0%   100.0%        107.8%             2.07            107.8%             1.13
 Captain
   2016            76.0%      93.3%         —
                                                     122.8%              1.40              —                —




      2018         84.8%      100.0%   IOQ.0%        117.9%              1.64         Insuff. Data     Insuff. Data
Bold text represents differences in promotion rates that are ofpractical or statistical significance. "Insuff Data"
refers to test administrations with less thanfive Hispanic candidates, where there was insufficient data to apply the
4/5ths Rule or conduct the Z-Test. No Hispanic candidates participated in the 2016 Captain exam, as annotated by
the


See J.R. 577.

             For the written test for promotion to Lieutenant, the differences between the passage rates

for white officers and for Black or Hispanic officers were not ofpractical or statistical significance,

with the exception of for Black officers in 2018, when they had a statistically significant higher

passage rate than for white officers. For Captains, the test passage rates for Black and Hispanic

officers were actually higher than for white officers, but not of practical or statistical significance.



                                                         14
          Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 15 of 61



          As set forth below in Table 8, the data related to the skills assessment component of these

competitive promotion processes reveals a significant, adverse impact on the promotion rates of

Black and Hispanic officers. Among the officers who passed the written tests for promotion to

Sergeant and Lieutenant, Black and Hispanic officers were promoted at a markedly lower rate than

white officers in both 2016 and 2018. For example, in 2018, 39 percent of white officers who

passed the written Sergeant's exam were promoted after consideration of the skills assessment,

while only 19 percent of such Black officers and 20 percent of Hispanic officers were promoted.

               Table 8: Competitive Promotion Rates: Step Analysis for the Skills Assessments

                        Promotion Rate                Black/White Difference          Hispanic/White Difference
                                                      Adverse           Z-Test          Adverse           Z-Test
 Position/
                                                    Impact Ratio                     Impact Ratio
 Year             White      Black     Hispanic
                                                     (Practical      (Statistical     (Practical       (Statistical
                                                    Significance)   Significance)    Significance)    Significance)
 Sergeant
   2016           34.4%      20.2%      10.0%          58.7%            -2.28           29.1%             -2.27
   2018           38.6%      18.7%      20.0%          48.4%            -3.15            51.8%            -1.71
 Lieutenant
   2016           69.4%      31.4%       0.0%          45.3%            -3.20         Insuff. Data     Insuff. Data
   2018           38.8%      20.4%      33.3%          52.6%            -1.97            86.0%            -0.32
 Captain
   2016           73.7%      71.4%         —
                                                       96.9%            -0.14              —                —




   2018           53.6%      40.0%      50.0%          74.7%            -0.85         Insuff. Data     Insuff. Data
Bold text represents differences in promotion rates that are ofpractical or statistical significance. "Insuff. Data"
refers to test administrations with less thanfive Hispanic candidates, where there was insufficient data to apply the
4/5ths Rule or conduct the Z-Test. No Hispanic candidates participated in the 2016 Captain exam, as annotated by
the


See J.R. 578.


          In both 2016 and 2018, these disparities for Black officers were of both practical and

statistical significance. For Hispanic officers seeking promotion to Sergeant, the lower promotion

rates were of practical significance in both 2016 and 2018 and also of statistical significance in

2016.


          For promotion to Captain, though the promotion rate for Black officers who passed the

written test were lower in both 2016 and 2018, the differences were of practical significance in



                                                         15
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 16 of 61



2018 only and were not of statistical significance. The data relating to Hispanic officers was

insufficient to draw any meaningful conclusions,

rv.    PGCPD Response to Disparities

       A.      Reports

       Since at least 2012, PGCPD generated reports showing racial disparities at the various

ranks. According to Jewell Graves, the manager of the PGCPD Office of Personnel, the Deputy

Chief requested such reports, which showed both numerical and percentage data for every rank

from ChiefofPolice down to Student Officer based on gender and race,including for white, Black,

Hispanic, Asian American, and Native American officers. These reports were generated at least

once a year for every year from 2012 to 2017.

       As for test-specific data, according to Jennifer Flaig of Fields Consulting, since

approximately 2008, a report is produced at the end of every test administration that includes the

percentage and number of candidates who were white. Black, Hispanic, and Asian American; the

mean test scores for each category for both the written tests and the skills assessments, if

applicable; data showing whether the differences in test scores among these demographic groups

were statistically significant; and the final demographic composition of the promotion eligibility

list resulting from a test administration. These reports are sent to the Office of Human Resource

Management("OHRM")and the Police Personnel Division. Though PGCPD Chief Mark Magaw

was aware of this reporting process, he has stated that he does not recall receiving briefings on

those reports. In 2017, however, after HNLEA and UBPOA filed a complaint in October 2016

with the United States Department of Justice ("the DOJ Complaint"), the Deputy Chief requested

that the Police Personnel Division compile the last five years ofreports,from 2012 to 2017.




                                                16
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 17 of 61



       The data contained in these reports, which cover each promotion test administered from

2012 through October 2019, show that the mean test score for white candidates for POFC and

Corporal was higher than the mean test scores for Black and Hispanic candidates on every single

test. For 44 percent(7 out of 16)of the POFC tests and 81 percent(13 out of 16)of the Corporal

tests, the differences between white and Black mean test scores were statistically significant, and

the differences between white and Hispanic mean test scores were statistically significant in three

of the eight POFC tests, and one of the eight Corporal tests, for which there were large enough

sample sizes to conduct meaningful calculations.

       While the PGCPD promotion system was generating these results, PGCPD leadership was

already aware of the disparities in promotion rates and the underrepresentation of Black and

Hispanic officers in leadership positions. In 2014 and 2015, Chief Magaw engaged in several

discussions with Rushem Baker,the County Executive ofPrince George's County, about whether

to move the Captain promotion process out of the existing promotion system using a written test

and skills assessment and converting it to a system of discretionary appointments, in order to

increase diversity in the higher ranks of the PGCPD. Such a change would have required an

amendment to the County Code or personnel law. According to Magaw, the Fraternal Order of

Police ("FOP"), the police officers' union, objected to the change, and there was insufficient

"political will" to proceed, so no proposal was ever made to the County Council. J.R. 383.

       B.      2017 Equity Panel

       In October 2016, HNLEA and UBPOA filed the DOJ Complaint, which requested that the

DOJ Civil Rights Division conduct a "thorough, impartial, and independent 'Compliance

Review'" of the PGCPD's handling of allegations of misconduct made by minority citizens,

disparate discipline of officers based on race, and other problems of"rampant discrimination,"



                                                17
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 18 of 61



including "denial of promotions." J.R. 818. The DOJ Complaint referenced the fact that both in

1997 and 2010, HNLEA had filed complaints with DOJ on issues that included denial or delay of

promotions. Following the DOJ Complaint, in February 2017, PGCPD Chief Henry Stawinski

convened a panel known as the "Equality in Practices, Promotions and Discipline Panel" ("the

2017 Panel") led by co-chair PGCPD Inspector General Carlos Acosta, who was appointed by

Chief Stawinski, and retired PGCPD Sgt. Jerry Moore, who was appointed by the FOP. The first

topic the 2017 Panel sought to examine was promotions. On April 7, 2017, the 2017 Panel held

the first ofseveral public hearings on this topic, which continued into the summer of2017. During

these proceedings, the 2017 Panel heard fi*om several subject matter experts on the issue of

promotions, including Graves and Flaig.

       According to Acosta, during these proceedings, the 2017 Panel identified several possible

problems with the existing promotion system. One was PGCPD's practice of using officers as

SMEs to assist in vetting the promotion tests and the concern raised by some officers that these

SMEs may have been sharing inside information about the content of the tests with their friends

on the police force before they took the written tests. The 2017 Panel learned that these officers

were appointed by the Deputy Chief, and there was no limit on how many times someone could

be appointed as an SME,so the same SMEs could continue to pass information to certain members

of the police force and give them an unfair advantage on promotion exams. Where these SMEs

were reported to be predominantly white,such sharing ofinformation may have disproportionately

advantaged white officers.

       Another potential problem identified by the 2017 Panel was that officers in specialty units,

as opposed to patrol units, may have certain advantages in the promotion process. At a 2017 Panel

meeting on June 14, 2017, after the Panel heard a presentation on data showing that there was



                                               18
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 19 of 61



significantly lower Black and Hispanic representation at the command ranks, PGCPD Major

Victoria Brock, who is Black, told the Panel that one "significant issue" that she believed was

creating this underrepresentation was that more white officers are assigned to specialty units, and

officers in specialty units have an unfair advantage in the promotion process because they have

more time to study for the promotion tests, and the specialty units provide skills, training, and

experience on specific topics more likely to be assessed during the promotion process. J.R. 956.

During that same session, one of the panelists stated that certain specialty units were

disproportionately white, including the Criminal Investigation Division, the Narcotics

Enforcement Division, the Regional Investigation Division, the Special Investigation Division,

and the Special Operations Division. On July 14, 2017, after the 2017 Panel had finished its

hearings on promotions, Corporal Thomas Hilligoss, a member of the 2017 Panel, sent an email

to the co-chairs of the 2017 Panel summarizing the information gained from the sessions about

promotions. Cpl. Hilligoss stated that "there was a very valid concern brought up in regards to the

candidate's opportunities to prepare for that test," "[tjhere absolutely seems to be an advantage

that goes to those who are not in a 'patrol' capacity when it comes to study and test preparation,"

officers in specialty units receive "much more specific training," and in certain specialty units "the

difference was pretty glaring" in that they had "significantly fewer minority members." J.R. 65-

66. Corporal Hilligoss characterized this potential problem as "one of the biggest concerns"

expressed in the meetings and an "issue that I just don't feel can be ignored." J.R. 66.

       Nevertheless, after Acosta left PGCPD in January 2018, Chief Stawinski did not appoint a

new Co-Chair, and the 2017 Panel never met again. As noted by Acosta, the 2017 Panel never

issued a report or list of recommendations as a result of its work, and it "never finished their job,

their work." J.R. 79.




                                                 19
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 20 of 61



       C.      2020 Police Reform Work Group

       No other panels reviewed race-related issues, including possible discrimination in the

promotion process, until July 2020, when Prince George's County Executive Angela Alsobrooks

issued an Executive Order establishing the 2020 Police Reform Work Group("2020 Work Group")

to study and review PGCPD policies across the "full spectrum of operations, including hiring,

training and use of force policies." J.R. 823.

       On July 23, 2020, Plaintiffs Joseph Perez and Thomas Boone, on behalf of HNLEA and

UBPOA,sent a letter to the 2020 Work Group with several recommendations, including that the

promotion system should be "overhauled to eliminate bias." J.R. 948. The letter specifically

described the potential problems identified to the 2017 Panel of predominantly white SMEs

potentially sharing information or answers with test-takers and the members of disproportionately

white specialty units having an advantage in the promotion process, and it recommended that

PGCPD engage outside SMEs to vet tests,conduct the skills assessment component ofcompetitive

promotions using audio rather than video recording, and increase diversity in specialty units so as

to minimize the effects ofsuch assignments on promotion opportunities. On July 30,2020, Acting

PGCPD Chief Hector Velez presented information to the 2020 Work Group on the issue of

promotions, including the data that over 80 percent of Captains and 60 percent of Lieutenants are

white. When it issued its recommendations in December 2020, however, the 2020 Work Group

did not propose any reforms to address discrimination in promotions.

V.     Impact on Plaintiffs

       The results of the implementation of the promotion system have had an impact on

Individual Plaintiffs and members ofthe Organizational Plaintiffs. In the 2016 Sergeant promotion

cycle, after PGCPD promoted 58 candidates,three Black or Hispanic officers were within the next



                                                 20
          Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 21 of 61



five candidates on the list, including a member of HNLEA. For the 2018 Sergeant promotion

cycle, after 37 promotions were made,four Black and Hispanic officers were within five spots of

the cut-off, including a HNLEA member. In the 2016 Lieutenant promotion cycle, after 36

candidates were promoted, the next five officers on the eligibility list were Black or Hispanic,

including Plaintiff Sgt. Paul Mack. For the 2018 Lieutenant promotion cycle, after 41 candidates

were elevated, three ofthe next five officers on the eligibility list were Black or Hispanic officers,

including a member ofUBPOA who signed the DOJ Complaint. Finally, as to the two most recent

Captain promotion cycles, there were two Black or Hispanic officers who were within five places

of the cut-off for promotion in the 2016 cycle, and one Black or Hispanic officer who was within

five places ofthe cut-off for promotion in the 2018 cycle.

       Sgt. Mack took the 2016 promotion tests for Lieutenant and ended up as the third officer

below the cut-offfor promotion. Toward the end ofthat promotion cycle,three Lieutenants retired,

but no additional promotions were made. Instead, three white officers who had not taken the

promotion tests were named as Acting Lieutenants for periods ofmore than 90 days. The positions

were ultimately filled in the 2018 promotion cycle. In addition, three white officers with notable

disciplinary issues, but who were higher on the eligibility list, were promoted to Lieutenant in the

2016 promotion cycle. These officers included one who had a personal vehicle license plate with

an acronym for "Go F*** Yourself Obama," and another officer who had referred to his Black

commanding officer as a "baboon," had described a senior Black civilian employee as an "African

Queen," and had made false statements while testifyirig in court. Am. Compl.^ 61(a),(d), ECF

No. 54.


       Most recently, during the 2020 competitive promotion cycle delayed by the COVID-19

pandemic, four Organizational Plaintiff members who took one of the written promotion tests in



                                                 21
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 22 of 61



September 2020 did not achieve a passing score and thus were not eligible to take the skills

assessment component. One Plaintiff, Christopher Smith, passed the written test for promotion to

Sergeant and was invited to take skills assessment. Although the skills assessments were not

scheduled at the time that the Motion was filed. Plaintiffs reported at the hearing that they would

be conducted in early April 2021.

                                           DISCUSSION


I.      Motion to Strike


        The Court first addresses Defendants' Motion to Strike, in which Defendants request that

the Court strike certain declarations submitted by Plaintiffs in support of their Motion for a

Preliminary Injunction on the grounds that the declarations are not based on personal knowledge

and contain hearsay, opinions, and legal conclusions. Pursuant to Federal Rule of Civil Procedure

12(f),a court may,on its own or on a party's motion,"strike from a pleading an insufficient defense

or any redundant, immaterial,impertinent, or scandalous matter." Fed. R. Civ. P. 12(f). The Court

has inherent authority to strike documents even ifthey are not pleadings,Anusie-Howard v. Todd,

920 F. Supp. 2d 623, 627 (D. Md. 2013), but such "[ijnherent powers must be exercised with

restraint and discretion," Chambers v. NASCO, Inc., 501 U.S. 32,44(1991).

        Defendants' argument is premised on the claim that Plaintiffs' declarations contain

information not admissible under the Federal Rules of Evidence. Motions for a preliminary

injunction, however, are "governed by less strict rules of evidence." G.G. ex rel. Grimm v.

Gloucester Cty. Sch. Bd., 822 F.3d 709, 725 (4th Cir. 2016). Because "[t]he purpose of a

preliminary injunction is merely to preserve the relative positions of the parties until a trial on the

merits can be held," and "given the haste that is often necessary if those positions are to be

preserved, a preliminary injunction is customarily granted on the basis of procedures that are less

formal and evidence that is less complete than in a trial on the merits." Id. {quoting Univ. ofTex.

                                                  22
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 23 of 61



V. Camenisch, 451 U.S. 390, 395 (1981)). So "although admissible evidence may be more

persuasive than inadmissible evidence in the preliminary injunction context," a district court may

not "summarily reject . . . proffered evidence because it may have been inadmissible at a

subsequent trial." Id. Accordingly, where the declarations and statements at issue here were filed

in support of Plaintiffs • Motion for a Preliminary Injunction, the Court finds that it may consider

them even ifthey contain certain information that may not be admissible at trial. See United States

exrel. Taxpayers AgainstFraud v. Link Flight Simulation Corp.,722 F. Supp. 1248,1252(D. Md.

1989) ("[T]he Court may consider inadmissible affidavits in a preliminary injunction

proceeding."); see also llA Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal

Practice & Procedure § 2949(3d ed. 2020)(stating that "inasmuch as the grant of a preliminary

injunction is discretionary, the trial court should be allowed to give even inadmissible evidence

some weight when it is thought advisable to do so in order to serve the primary purpose of

preventing irreparable harm before a trial can be had").

       Defendants separately argue that several of Plaintiffs' declarations should be struck due to

procedural defects where the declarations were unswom. Plaintiffs, however,submitted corrected

declarations that include the proper attestations and signatures. Because the procedural defects

have been resolved, the Court will not strike Plaintiffs' declarations on this basis. See Machie v.

Manger, No. AW-09-cv-2196, 2013 WL 3353740, at *4(D. Md. July 2, 2013)(holding that "[i]t

would not be in the interest ofjustice to exclude highly relevant and probative information . ..

merely because ofan alleged technical error in the initial filing"). The Court will deny Defendants'

Motion to Strike.




                                                23
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 24 of 61



IL     Motion for a Preliminary Injunction

       Plaintiffs seek a preliminary injunction enjoining the April 2021 administration of

promotion tests within the PGCPD. In order to obtain a preliminary injunction, moving parties

must establish that: (1) they are likely to succeed on the merits; (2) they are likely to suffer

irreparable harm in the absence of preliminary relief;(3)the balance of equities tips in their favor;

and (4) an injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 1,

20(2008). A moving party must satisfy each requirement as articulated. See Pashby v. Delia, 709

F.3d 307, 320(4th Cir. 2013). Because a preliminary injunction is "an extraordinary remedy," it

"may only be awarded upon a clear showing that the plaintiff is entitled to such relief." Winter,

555 U.S. at 22.


       A.      Procedural Issues


       As two threshold issues, Defendants argue that the Court should not grant Plaintiffs'

Motion because: (1) the requested injunctive relief is based on "wholly new claims and factual

allegations" that were not pleaded in the operative complaint in this case; and(2)Plaintiffs do not

have standing for the relief requested because Plaintiffs have failed to identify any real and

immediate threat of a continuing harm. Opp'n Mot. PI at 10-13, EOF No.483.

               1.      Pleadings

       Defendants first argue that the Motion should be denied for lack of"jurisdiction" because

it seeks preliminary relief on a claim not actually alleged in the First Amended Complaint ("the

Complaint"). Id. at 12. Specifically, Defendants assert that Plaintiffs are improperly seeking relief

under an "entirely new claim and legal theory, alleging that[PGCPD's]facially neutral promotion

exams have an adverse impact on Black and Hispanic officers and the exams are insufficiently job




                                                24
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 25 of 61



related," which is effectively an unpled "disparate impact claim under" Title VII ofthe Civil Rights

Act of 1964("Title VII"), 42 U.S.C. §§ 2000e-2000e-17(2018). Opp'n Mot. PI at 12.

        Broadly speaking,"[a] preliminary injunction is always appropriate to grant intermediate

relief of the same character as that which may be granted finally," but such relief should not be

granted as to matters "which in no circumstances can be dealt with in any final injunction that may

be entered." De Beers Consol. Mines, Ltd. v. United States, 325 U.S. 212, 220 (1945). On the

question ofhow related the request for injunctive relief must be to the allegations in the complaint,

the United States Court of Appeals for the Fourth Circuit has stated that because "[t]he purpose of

interim equitable relief is to protect the movant, during the pendency of the action, from being

harmed or further harmed in the manner in which the movant contends it was or will be harmed

through the illegality alleged in the complaint... a preliminary injunction may never issue to

prevent an injury or harm which not even the moving party contends was caused by the wrong

claimed in the imderlying action." Omega World Travel, Inc. v. Trans World Airlines, 111 F.3d

14, 16 (4th Cir. 1997). Thus, the "party moving for a preliminary injunction must necessarily

establish a relationship between the injury claimed in the party's motion and the conduct asserted

in the complaint." Id. (quoting Devose v. Herrington,42 F.3d 470,471 (8th Cir. 1994)); see also

Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015)(holding

that there must be a "sufficient nexus between the claims raised in a motion for injunctive relief

and the claims set forth in the underlying complaint itself," and "[ajbsent that relationship or nexus,

the district court lacks authority to grant the relief requested").

        In the Complaint, Plaintiffs have alleged that Defendants have "engaged in or perpetuated

a long-standing pattern and practice ofdiscrimination against Officers ofColor," including through

"disparate treatment of[such] officers through denial of promotions." Am. Compl.f 7. They also



                                                  25
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 26 of 61



allege that the individual Defendants have "presided over PGCPD at a time when Officers ofColor

are denied professional opportunities (both promotions and desirable assignments) without

justification." Id. 14.

        In a section of the Complaint entitled, "Discrimination in the Promotions Process,"

Plaintiffs have alleged that the composition ofthe PGCPD does not reflect the diversity ofPrince

George's County, which is approximately 67 percent Black, 17 percent Hispanic, and 14 percent

white, while PGCPD officers are 43 percent Black,9 percent Hispanic, but 47 percent white. See

Id.   91-92. Plaintiffs further assert that the disparity is"even more pronounced in the leadership"

of PGCPD, in which 64 percent of Majors and 72 percent of Captains are White, but only 28

percent of Majors and 25 percent of Captains are Black, and there is only one Hispanic Major and

one Hispanic Captain. Id. H 93. The Complaint also includes allegations that Sgt. Mack was not

promoted to Lieutenant in 2016 after taking the promotions test and receiving a "high ranking,"

that in 2018 three white officers who ranked lower than him were promoted to Lieutenant, and

Sgt. Mack was not promoted even though there remained a vacant Lieutenant position. Id.        131-

132. Within their First Claim for Relief for violations of the Equal Protection Clause of the

Fourteenth Amendment under 42 U.S.C. § 1983, Plaintiffs include the claim that "[b]y the acts

and omissions described [in the Complaint], Defendants, while acting under color of state law,

have engaged in a longstanding pattern and practice of discrimination against Officers of Color

by," among other acts,"denying promotion to Officers of Color based on race and/or color." Id.

  260. As relief. Plaintiffs seek "declaratory and injunctive relief including the "issuance of a

judgment declaring that the policies, practices, and/or customs" described in the Complaint

"violate federal, state, and/or local laws." Id. ^ 8.




                                                 26
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 27 of 61



       Where the Complaint has specifically alleged a pattern and practice of discrimination at

PGCPD that specifically includes "Discrimination in the Promotions Process," has referenced

statistics illustrating underrepresentation of officers of color in leadership positions at PGCPD,

and has identified at least one example of an alleged discriminatory failure to promote an officer

of color involving the testing process, the Court finds that the requirement of a "relationship"

between the conduct asserted in the Complaint and the injury claimed in the Motion has been

satisfied. See Omega World Travel^ 111 F.3d at 16. Likewise, where the Complaint seeks

declaratory and injunctive relief relating to the described discriminatory policies and practices,

which include those relating to the promotion system, the injunctive reliefsought in the Motion is

"ofthe same character" as the final relief requested in the Complaint. De Beers^ 325 U.S. at 220.

The fact that Plaintiffs' current Motion seeks injunctive relief that is more narrowly focused on

one aspect of the many forms of Defendants' allegedly discriminatory conduct described in the

Complaint,specifically an injunction against only the PGCPD promotion tests and processes, does

not alter this conclusion. As for Defendants' argument that the Complaint does not include a

specific disparate impact claim challenging the PGCPD's promotion tests, Plaintiffs confirmed at

the hearing on the Motion that their discrimination claim relating to the promotion system, both in

the Complaint and as referenced in the Motion, is a § 1983 claim of intentional discrimination in

violation of the Equal Protection Clause, not a disparate impact claim under Title VIL Compare

Am. Compl.^ 260 with Mot. PI at 20-21, ECF No.482-1.

       Finally, Defendants' claim that the allegations of discrimination in the promotion process

referenced in the Motion are wholly unrelated to the allegations in the Complaint is belied by

PGCPD's conduct during the course ofthis litigation. In response to Plaintiffs' retention of Simon

as an expert witness on the statistical analysis ofdata on the demographic composition ofPGCPD's



                                                27
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 28 of 61



leadership ranks and on PGCPD's promotion test results, Defendants did not argue that such topics

are outside the scope of this case and instead hired their own expert witness, Dr. Locklear, who

produced an expert report on September 28,2020 analyzing statistics on promotion test results and

promotion rates at PGCPD. Similarly, Defendants produced in discovery materials relating to the

2017 Panel's consideration of disparities in promotion rates, including materials from Fields

Consulting.    Thus, Defendants' actions during the course of this case have reflected an

understanding that discrimination in the promotion process is an issue raised by the Complaint.

       For these reasons, the Court finds that there is a "relationship between the injury claimed

in the [Motion] and the conduct asserted in the complaint," in that the Motion seeks an injunction

to "prevent an injury or harm" that Plaintiffs contend was caused by a "wrong claimed in the

underlying action," specifically, "Discrimination in the Promotions Process." Omega World

Travel, 111 F.3d at 16; Am. Compl.fl 91-93. The Court may therefore consider the Motion.

               2.      Standing

       Defendants also argue that Plaintiffs lack standing to pursue a preliminary injunction

relating to the promotion tests because: (1)there is no "real and immediate threat" of a continuing

harm; and (2)Plaintiffs have failed to identify any specific Plaintiff who is actually registered to

take one ofthe April 2021 promotion examinations. Opp'n Mot. PI at 12-13. Defendants rely on

City ofLos Angeles v. Lyons,461 U.S. 95 (1983), in which the United States Supreme Court held

that a plaintiff with a valid § 1983 claim for prior police misconduct consisting of the use of a

chokehold against him lacked standing to pursue injunctive reliefto bar the police department from

future use of chokeholds because "[pjast exposure to illegal conduct does not in itself show a

present case or controversy regarding injunctive relief... if unaccompanied by any continuing,

present adverse effects." Id. at 102(quoting O'Shea v. Littleton, 414 U.S. 488,495-495 (1974)).



                                                28
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 29 of 61



Where the plaintiff had "made no showing that he is realistically threatened by a repetition" ofthe

use ofa chokehold against him,and that such an event was a matter of"no more than speculation,"

there was no showing of a "real and immediate, and not "conjectural" or "hypothetical" threat of

future injury. Id. at 102, 108-09.

       In Wiley v. Mayor & City Council ofBaltimore,48 F.3d 773 (4th Cir. 1995), however, the

Fourth Circuit held that plaintiffs bringing a § 1983 claim against the Baltimore City Police

Department had standing to seek an injunction against the department's policy of using polygraph

tests in violation of officers' constitutional rights because even if the individual officer plaintiffs

who had been required to take polygraph tests were not likely to be asked to do so again, one of

the plaintiffs was the Baltimore City Lodge of the Fraternal Order of Police, and there was a

"sufficient likelihood ... that some members of the local Fraternal Order of Police will, in the

future, be affected by this policy." Id. at 775-76 (distinguishing Lyons).

        As the Court held in its earlier opinion, the Organizational Plaintiffs have standing in this

case to seek "specific forms of injimctive relief." HNLEA 7, 2019 WL 2929025, at *4-6. Unlike

the citizen plaintiff in Lyons, HNLEA and UBPOA officers have an entirely realistic threat of

future injury from any discriminatory aspects of the PGCPD promotion tests and system. As to

the present request for injunctive relief specifically focused on the April 2021 promotion tests, in

the declarations of Joseph Perez and Thomas Boone, and in Plaintiffs' post-hearing filing,

Plaintiffs have confirmed that HNLEA and UBPOA have members who are at the rank of Police

Officer or POFC who may seek promotion to higher ranks, which necessarily would require taking

the POFC and Corporal examinations, and have identified several members who are presently

eligible to take one of the promotion tests. J.R. 978, 986; Pis.' Suppl. Filing at 2, ECF No. 492.

Where, as in Wiley, there is a "sufficient likelihood" that members of HNLEA and UBPOA "will,



                                                  29
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 30 of 61



in the future, be affected by" the allegedly discriminatory promotion system, the Organizational

Plaintiffs have standing to seek injunctive relief relating to the policies underlying that system,

including the policy to use the present forms ofthe POFC and Corporal written tests. See 48 F.3d

775-76; see also Hunt v. Wash. State Apple Advertising Comm'n, 432 U.S. 333, 342-43 (1977)

(stating that to establish associational standing, a membership organization must allege that at least

one of its members may suffer an injury as a result ofthe challenged action so as to be entitled to

invoke the court's jurisdiction). In light of Wiley, the fact that Plaintiffs have not identified a

specific individual HNLEA or UBPOA officer who has signed up to take the April 2021 POFC or

Corporal promotion test is not necessary to establish standing, but it is a factor to be considered in

assessing whether the specific injunction sought is warranted, including on the issue of whether

the balance of the equities would support such an injunction, as discussed below. See infra parts

II.C.-D.


        B.     Likelihood of Success on the Merits


        A plaintiff seeking a preliminary injunction must first show that there is a likelihood of

success on the merits. Winter, 555 U.S. at 20. As the Supreme Court has recognized, "a

preliminary injunction is customarily granted on the basis of procedures that are less formal and

evidence that is less complete than in a trial on the merits. A party thus is not required to prove

his case in full at a preliminary-injunction hearing." Univ. of Tex. v. Camenisch, 451 U.S. 390,

395 (1981). In this case, both Plaintiffs and Defendants declined the opportunity to present

witnesses at an evidentiary hearing and instead requested that the Court decide whether there is a

likelihood of success on the merits based on the documentary evidence submitted with the briefs,

including declarations by witnesses. Thus, the Court will assess the likelihood of success on the

merits based on the present record.



                                                 30
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 31 of 61



               1.      Section 1983 Standard


       Defendants' primary argument in opposing the Motion is that Plaintiffs have, at most,

shown that the promotion system has a disparate impact on Black and Hispanic officers, and that

while disparate impact may be a basis for liability under Title VII, Plaintiffs have asserted no

disparate impact claim. In their briefs and at the hearing, however, Plaintiffs have confirmed that

in challenging the promotion tests and system, they are not pursuing a Title VII disparate impact

theory but are instead pursuing a constitutional claim under § 1983 for a violation of the Equal

Protection Clause of the Fourteenth Amendment. To establish such a claim, a plaintiff must

demonstrate that the plaintiff was "treated differently" by a state actor from similarly situated

individuals and "that the unequal treatment was the result of intentional or purposeful

discrimination." Morrison v. Garraghty, 239 F.3d 648,654 (4th Cir. 2001).

       Plaintiffs also acknowledge that for an equal protection claim, evidence ofdisparate impact

is not sufficient, and that to succeed on their claim they must show discriminatory intent.

Washington v. Davis,426 U.S. 229,239(1976);see also Pers. Adm 'r ofMass. v. Feeney,442 U.S.

256,272(1979)(stating that "even if a neutral law has a disproportionately adverse effect upon a

racial minority, it is unconstitutional tinder the Equal Protection Clause only ifthat impact can be

traced to a discriminatory purpose); City ofCuyahoga Falls v. Buckeye Cmty. Hope Found, 538

U.S. 188,194(2003)(reiterating that"proofofracially discriminatory intent or purpose is required

to show a violation of the Equal Protection Clause"). However, in order to establish that

Defendants have acted with discriminatory intent in implementing the PGCPD promotion tests

and processes. Plaintiffs may rely in part on evidence that shows disparate impact. Evidence that

facially neutral governmental action has resulted in a disparate impact "provide[s] an important

starting point" because "[sjometimes a clear pattern, unexplainable on grounds other than race.



                                                31
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 32 of 61



emerges from the effect of the [government] action," even when the action "appears neutral on its

face." Vill of Arlington Heights v. Metro. Hons. Dev. Corp., 429 U.S. 252, 266 (1977); see

Feeney,442 U.S. at 274; Castaneda v. Partida,430 U.S. 482,493(1977).

        In the context of claims of an equal protection violation arising from allegedly

discriminatory hiring or promotion tests, discriminatory intent may be inferred from the

combination of statistical disparities reflecting underrepresentation of employees of a particular

race or national origin among those hired or promoted, coupled with some other indicia of

discriminatory intent. In N.A.A.C.P. v. City of Mansfield, 866 F.2d 162 (6th Cir. 1989), for

example, the plaintiffs asserted claims that police and fire department hiring examinations were

racially discriminatory in violation of § 1983 and 42 U.S.C. § 1981, both of which require

discriminatory intent in order to establish liability, and sought a preliminary injunction to halt the

hiring of new police officers or firefighters using eligibility lists based on the test results. Id. at

163-64. In assessing whether the plaintiffs had demonstrated the requisite discriminatory intent to

show a likelihood of success on the merits, the court first considered whether the available

numerical indicators provided by expert witnesses demonstrated that the testing procedures had a

statistically significant disparate impact on Black applicants. Id. at 167-71. Recognizing that

"proof of a disparate racial impact in the composition" of a police or fire department "alone is

insufficient" to establish discriminatory intent, the court also considered "a variety of

circumstantial evidence." /if. at 171. As to the police department, the court found that the data

showed only "marginally statistically significant evidence" that the hiring test had a disparate

impact on Black officers, and when combined with the proffered circumstantial evidence that

seven officers were listed on the police eligibility list who had not passed the written test, that the

mayor had made a racially derogatory comment, and that when a Black city official took the



                                                  32
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 33 of 61



written test, she received no extra credit for her education experience, the court found that the

plaintiffs had not shown a likelihood of success on the merits as required to grant a preliminary

injunction. Id. at 169. As for the fire department, however, where the evidence showed

statistically significant disparities between the test passage rates of white and Black applicants,

and also included circumstantial evidence of discriminatory intent in that the discretionary agility

test was not properly supervised, the only Black applicant to pass the written test received the

lowest score of all applicants who completed the agility test, and three white applicants who did

not complete the agility test were inexplicably included on the eligibility list, the court affirmed

the district court's finding of a likelihood of success on the merits on the § 1981 claim, which

required a finding of discriminatory intent, and its grant of a limited preliminary injunction. Id. at

171.


        Other courts have likewise analyzed the question of whether hiring or promotion tests

reflect discriminatory intent by considering the combination of statistical evidence of disparate

impact and other available circumstantial evidence. See Vanguard Just. Soc. Inc. v. Hughes, 471

F. Supp. 670, 742-43(D. Md. 1979)(in assessing a claim of intentional discrimination in police

department testing under the Equal Protection Clause, considering test results showing disparate

impact based on race but finding no intentional discrimination in light of affirmative steps taken

by the police department to increase the number of Black officers to be promoted and to eliminate

race discrimination in the department); Richardson v. City of New York, No. 17-cv-9447-JPO,

2018 WL 4682224, at *6-8 (S.D.N.Y. Sept. 28, 2018)(denying a motion to dismiss claims of

intentional discrimination under § 1983 and § 1981 injob placement and compensation within the

Fire Department of New York City based on a combination of statistical and anecdotal evidence).

Thus,in assessing whether Plaintiffs have shown a likelihood ofsuccess on the merits ofits § 1983



                                                 33
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 34 of 61



claim asserting discrimination in PGCPD's promotion tests and processes, the Court will consider

whether a combination of statistical disparities relating to the promotion of Black and Hispanic

police officers and other evidence is sufficient to establish discriminatory intent.

        Plaintiffs assert that they have established discriminatory intent underlying the PGCPD's

promotion tests and processes based on (1)the adverse impact as shown through statistically and

practically significant differences in the promotion rates for Black and Hispanic officers as

compared to the promotion rates for white officers; (2) circumstantial evidence supporting an

inference of discriminatory intent; and (3) evidence of deliberate indifference to the potential

discrimination in the promotion tests and processes.

                2.      Adverse Impact

        Based on the data described above, the Court finds that the PGCPD promotion tests and

processes have an adverse impact on Black and Hispanic officers seeking promotion, which has

resulted in significant underrepresentation of such officers at the higher ranks of the PGCPD.

According to Simon's analysis of the annual promotion data for the years from 2012 to 2019 for

POFC,Black and Hispanic officers, whether considered separately or together, were promoted at

a lower rates than white officers in all eight years, with the lower rates for Black officers being

statistically significant rates in six out ofthe eight test years; the lower rates for Hispanic officers

being statistically significant in two out ofthe eight test years; and the lower rates for the combined

group of Black and Hispanic officers statistically significant across eight straight years. Although

Dr. Locklear has criticized Simon's analysis of aggregated data, such an approach is permitted

when the data sets are otherwise small. See Lilly v. Harris-Teeter Supermarket,720 F.2d 326,336

n.l7(4th Cir. 1983)(stating that "[i]f possible, it is highly preferable to examine the statistical data

for the time period in combined form, rather than year by year," where "[cjombined data is more



                                                  34
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 35 of 61



likely to demonstrate the pattern or practice ofdefendant's policies and "by increasing the absolute

numbers in the data, chance will more readily be excluded as a cause of any disparities found");

Vulcan Pioneers, Inc. v. N.J. Dep't ofCiv. Serv., 625 F. Supp. 527,544-45(D.NJ. 1985)(finding

that aggregation oftest data is "entirely appropriate" even where there are different administrations

of different tests because the tests were "extremely similar" in that they "[a]ll resulted from the

samejob analysis," were all administered as multiple-choice exams, and were utilized by the same

employer).

        The analysis of individual POFC promotion tests from 2016 to 2019 conducted by Dr.

Locklear and Dr. Hausknecht similarly reveals that in all eight ofthe tests administered from 2016

to 2019, Black officers passed the test and were thus promoted at a lower rate than white officers,

and in six ofthose eight tests, Hispanic officers were promoted at a lower rate. In one administered

test, no Hispanic officers were promoted. For Black officers, the promotion rates ranged from

only 44 percent to 84 percent ofthe promotion rate for whites; for Hispanic officers,the promotion

rates were at or below 67 percent of the promotion rate for whites on three of the five occasions

when there was sufficient data to conduct meaningful analysis.

       For annual Corporal promotions from 2012 to 2019, Black officers had lower rates of

promotion than white officers in all eight years, and Hispanic officers had lower rates in seven of

the eight years, with the differences, whether considering Black and Hispanic officers separately

or together, statistically significant in the five years from 2015 to 2019. Focusing on the individual

tests administered from 2016 to 2019,in all eight ofthe tests for promotion to Corporal, Black and

Hispanic officers both had a lower rate of promotion than white officers. For Black officers, the

promotion rate ranged from 44 percent to 84 percent ofthe white promotion rate for any given test

cycle; for Hispanic officers it ranged from 20 percent to 87 percent ofthe promotion rate for white



                                                 35
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 36 of 61



officers in any given test cycle. In all eight tests, the lower promotion rates for Black officers were

of practical significance, statistical significance, or both. For Hispanic officers, the lower rates of

promotion were of practical significance, statistical significance, or both for five of the six

administered tests for which there was sufficient data to conduct meaningful analysis.

        For the competitive ranks, based on the data referenced above, Black and Hispanic officers

had lower rates of promotion to Sergeant and Lieutenant in both 2016 and 2018. In those two

years, Black officers were promoted to Sergeant at only 51 percent and 46 percent, respectively,

of the promotion rate for white officers and were promoted to Lieutenant at only 41 percent and

58 percent, respectively, of the promotion rate for white officers, differences which were of

practical significance, statistical significance, or both. In those two years, Hispanic officers were

promoted to Sergeant at only 32 percent and 46 percent, respectively, of the promotion rate for

white officers, differences which were of practical significance, statistical significance, or both.

In 2016, no Hispanic officers were promoted to Lieutenant, as compared to 49 percent of white

candidates, a difference that was both of practical significance and statistical significance. Only

in 2018, as to Lieutenants, was the lower rate of promotion for Hispanic officers as compared to

white officers not deemed to be of practical or statistical significance. Taken together, these

bottom-line promotion statistics reveal that Black officers had practically or statistically significant

lower rate of promotions as compared to white officers in the 2016 and 2018 Sergeant and

Lieutenant promotion cycles, while Hispanic officers had such rates of promotion in both years

for Sergeant and in 2016 for Lieutenant.

        The statistical analysis also shows that while there are some practically or statistically

significant differences in the passage rate on the written test component of the process for

promotion to Sergeant and Lieutenant, such as on the 2018 Sergeant test for both Black and



                                                  36
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 37 of 61



Hispanic officers, the driver of the adverse impact on promotion to these ranks is the skills

assessment component, which resulted in notably lower promotion rates for Black and Hispanic

officers who passed the written test, as compared to white officers who passed the written test, in

both 2016 and 2018. For Black officers, these lower rates ranged from 45 to 59 percent of the

white promotion rate and were ofboth practical and statistical significance for both years and both

ranks. For Hispanic officers, the lower rates for promotion to Sergeant among candidates who

passed the written exam—^29 percent and 52 percent ofthe white promotion rate in 2016 and 2018,

respectively—were of practical significance, statistical significance, or both. As for promotion to

Lieutenant,in 2016,zero Hispanic officers who passed the written test were promoted, but the data

was insufficient to allow for meaningful analysis, while in 2018,the lower promotion rate was not

practically or statistically significant. Overall, these data reflect that the skills assessment has the

greater influence on the adverse impact of the competitive promotion processes on Black and

Hispanic officers.

        Based on these statistical results, the Court finds that there are sufficient disparities to

conclude that the PGCPD promotion process has an adverse impact on Black and Hispanic officers

seeking promotion to the ranks from POFC to Lieutenant. Notably, the data shows no practically

or statistically significant differences in promotion rates to Captain for either 2016 or 2018, and

some promotion cycles in which Black or Hispanic officers were promoted at a higher rate than

white candidates. However, the data reflects that in 2018, the 40 percent rate of promotion of

Black officers who passed the written test, as compared to the 54 percent rate ofpromotion ofsuch

white officers, was of practical significance, suggesting that as with the Sergeant and Lieutenant

promotion processes, the skills assessment component may have an adverse impact on Black

officers seeking promotion to Captain.



                                                  37
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 38 of 61



       The Court further finds that the adverse impacts on the various promotion processes are

interconnected in that the results of the tests for promotion to POFC and Corporal have a direct

impact on promotion rates to the competitive ranks because they result in a lower number ofBlack

and Hispanic officers eligible to be considered for Sergeant, Lieutenant, and Captain. In turn, the

results ofthe promotion processes for Sergeant and Lieutenant serve to reduce the number ofBlack

and Hispanic officers eligible for promotion to Lieutenant, Captain, and higher ranks. Therefore,

the notable adverse impact on Black and Hispanic officers at each identified promotion level

contributes to underrepresentation at higher ranks as the universe of officers eligible for

promotions becomes less and less diverse, with the result that PGCPD has significant

underrepresentation ofBlack and Hispanic officers at the more senior positions that has been found

to be statistically significant. The Court therefore finds that the promotion processes have an

adverse impact as to all ranks up to and including Captain.

               3.      Circumstantial Evidence


       As noted above, because discriminatory intent is necessary to support a § 1983 equal

protection claim, disparate impact alone is insufficient to establish such a claim. See Washington,

426 U.S. at 239; Feeney, 442 U.S. at 272. However, a likelihood of success on a § 1983 or

comparable claim can be established through a combination of statistical evidence and other

circumstantial evidence of discriminatory intent. See Mansfield, 866 F.2d at 171. Beyond the

statistical evidence. Plaintiffs have identified some alleged irregularities in the promotion process,

particularly relating to the experience of Sgt. Mack. In the 2016 promotion cycle for Lieutenant,

Sgt. Mack was ranked three places below the last candidate who was promoted. Beyond the overall

claim about the discriminatory nature of the promotion process itself, Sgt. Mack has identified

three white Sergeants who had not even taken the Lieutenant promotion exam, but were



                                                 38
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 39 of 61



nevertheless appointed as Acting Lieutenants ahead of him and the two other officers above him

on the eligibility list, both of whom were Black. Where Defendants have admitted that these

officers served as Acting Lieutenants for more than 90 days but did not serve during the time

period when promotions were being made from the 2016 eligibility list, they appear to have been

placed in these roles after February 26,2018, the designated expiration date for the eligibility list.

The record is unclear, however, on when the predecessor Lieutenants retired and whether they did

so before the expiration of the eligibility lists. Plaintiffs also argue that PGCPD retired the 2020

eligibility lists for Sergeant, Lieutenant, and Captain in "early 2020" and stopped making

promotions from that list, even though the written tests did not take place imtil September 2020,

presumably because of delays relating to the COVID-19 pandemic. Pis.' Suppl. Filing ^ 2(h).

       In Mansfield, the Court found that irregularities in the execution of the promotion process,

such as adding officers to an eligibility list who had not qualified through the testing process, could

provide additional circumstantial evidence ofdiscriminatory intent. 866 F.2d at 169. As the record

does not establish how firm the expiration dates for the use of eligibility lists must be or the

appropriate procedures for appointing officers to acting positions, and the COVID-19 pandemic

posed unique circumstances for which it is likely that no firm rule applied, these circumstances do

not present clear evidence of discriminatory intent. Nevertheless, particularly where the next nine

officers on the 2016 Lieutenant eligibility list were Black,and six ofthe next seven officers on the

2018 Sergeant eligibility list were Black or Hispanic, the fact that PGCPD declined to fill certain

Lieutenant and Sergeant positions that potentially could have been filled with Black officers next

on the eligibility lists, and in 2016 appointed three white officers as Acting Lieutenants who had

not taken the promotion tests rather than the three Black officers next on the eligibility list,

provides some additional evidence to support an inference of discriminatory intent. See id;



                                                  39
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 40 of 61



Richardson,2018 WL 4682224,at *8(in denying a motion to dismiss an intentional discrimination

claim against a fire department, considering both statistical and anecdotal evidence that was

"perhaps insufficient on [its] own to create a plausible inference" of"a pattem or practice ofracial

discrimination").

        As for Sgt. Mack's complaint that three white officers who were above him on the

eligibility list had disciplinary records that, in his view, should have disqualified them for

promotion, Defendants argue that these officers were not promoted in contravention ofthe formal

rules ofeligibility for promotions. Even iftrue,however,the fact that PGCPD's promotion process

apparently does not consider in any way, whether through the written test, skills assessment, or

otherwise, whether an officer with a discriminatory animus should be placed in a command

position in a police department, particularly one serving a majority-minority community, is

relevant on the issue ofdiscriminatory intent. The fact that PGCPD has actually promoted officers

who have exhibited egregious racially discriminatory animus raises additional concerns, as

discussed below. See infra paitll.B.5.

               4.      Deliberate Indifference


       Plaintiffs also argue that where the adverse impact of the PGCPD promotion process was

known to PGCPD leadership as far back as 2012, yet PGCPD took no action to even attempt to

rectify it, such "deliberate indifference" to potential discrimination provides further evidence in

support of a finding of discriminatory intent. Mot. PI at 21. In a § 1983 equal protection case,

deliberate indifference in the face of likely discrimination can provide the requisite intent to

establish a violation. See Feminist Majority Found, v. Hurley, 911 F.3d 674,689-90,702-03 (4th

Cir. 2018)(finding that an equal protection claim under § 1983 against a public university official

for failing to stop student-on-student sexual harassment could be predicated on the official's



                                                40
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 41 of 61



"deliberate indifference to such harassment" that was "motivated by a discriminatory intent");

Flores v. Morgan Hill UnifiedSch. Dist., 324 F.3d 1130, 1135 (9th Cir. 2003)(in a case alleging

an equal protection violation arising from a failure to stop student-on-student harassment and

discrimination based on sexual orientation, stating that such a § 1983 claim requires a showing

that "the discrimination was intentional" and holding that "plaintiffs must show either that the

defendants intentionally discriminated or acted with deliberate indifference").

       In Hurley^ in which university administrators took only "limited steps"to address multiple

allegations ofsexual harassment over months,such as merely listening to complainants, and "made

no real effort to investigate or end the harassment and threats," the court found that allegations of

inaction in the face of discrimination, including the fact that an administrator"had the authority to

address and curtail the harassment but failed to do so over a period of months," "sought to

downplay the harassment and threats," and "made no effort to stop them," were sufficient to state

the element of discriminatory intent. 911 F.3d at 690, 703. In Flores^ the court found sufficient

evidence ofintentional discrimination in violation ofthe Equal Protection Clause based on school

officials' failure to investigate and take adequate remedial measures to stop sexual harassment,

which amounted to deliberate indifference. 324 F.Sd at 1135-36, 1138. Deliberate indifference

can consist of a "policy ofinaction" that is the "functional equivalent" of a decision to violate the

Constitution. Connick v. Thompson, 563 U.S. 51, 61-62 (2011); see also Fiacco v. City of

Rensselaer,783 F.2d 319,326,331(2d Cir 1986)(finding that deliberate indifference can be based

on responding to possible constitutional violations in a manner that is "uninterested and

superficial").

       As evidence of such deliberate indifference, Plaintiffs point to a series of events

demonstrating that PGCPD leadership was fully aware of the adverse impact of the promotion



                                                 41
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 42 of 61



processes on Black and Hispanic officers, yet took no meaningful action over a period of years.

First, the evidence establishes that PGCPD regularly compiled reports on the racial makeup of

each rank within PGCPD,at least as far back as 2012. These reports were requested by and thus

provided to the Deputy Chief. They show significant underrepresentation of Black and Hispanic

officers at the higher ranks of PGCPD and are consistent with the statistical analysis discussed

above. See supra part ILB.2. The fact that PGCPD leadership was fully aware ofthese disparities

is demonstrated by Chief Magaw's multiple conversations in 2014 and 2015 with the County

Executive about whether the promotion process for Captains should be changed to a discretionary

appointment system to improve diversity in the leadership ranks. Although PGCPD identified the

problem and at least one potential means to mitigate it, it took no action, as the FOP opposed any

change to the Captain promotion process and the Chief decided that there was a lack of"political

will" to make a change. J.R. 383.

       Second, after HNLEA and UBPOA filed the DOJ Complaint in October 2016 about

"rampant discrimination" at PGCPD,including in the "denial ofpromotions," J.R. 818,the Deputy

Chief requested a compilation of the last five years of the Field Consulting reports on the

promotions process, which showed statistically significant differences in test scores in many ofthe

test cycles. The 2017 Panel, convened by Chief Stawinski, began its work by holding several

hearings in the first half of 2017 on the issue of promotions, and identified several potential

problems with the promotions process that may have factored into the adverse impact on Black

and Hispanic officers. These issues included a concern that PGCPD officers serving as SMEs to

vet the promotion tests may be leaking information about the tests to friends scheduled to take the

tests, which could unfairly advantage white officers if the SMEs were predominantly white. The

2017 Panel also heard that the disproportionate assignment of white officers to specialty units.



                                                42
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 43 of 61



likely the result of the fact that predominately white leaders of those units have significant input

into the selection of officers for specialty units, was a "significant issue" that could be adversely

impacting Black and Hispanic officers in the promotion process, J.R. 956, both because such

assignments may afford officers more time and flexibility in their schedule to study for promotion

exams, and because such assignments may provide particular skills, training, and experience on

specific topics more likely to be assessed during the promotion process. Although Defendants

have downplayed this discussion as only "the musings of a single officer ... in a single public

meeting, in a discussion that lasted minutes at most," Opp'n Mot. PI at 30, Cpl. Hilligoss, one of

the panel members,characterized this issue as "one ofthe biggest concerns I heard in the meetings"

and as an "issue that I just don't feel can be ignored." J.R. 66. Thus,although the 2017 Panel was

aware ofthe adverse impact ofthe promotion process on Black and Hispanic officers and identified

several different problems that could be addressed in order to alleviate that adverse impact,

PGCPD took no action in response. Rather, once Co-Chair Acosta left PGCPD, Chief Stawinski

never appointed anyone to fill his position, and the 2017 Panel never produced a report or list of

recommendations. Chief Stawinski took no further steps to examine or address the adverse impact

of the promotion process.

       Third, Plaintiffs note that although the Prince George's County Executive convened the

2020 Work Group and directed it to study and review a range ofPGCPD policies, the Acting Chief

presented it with certain information on the underrepresentation of Black and Hispanic officers at

the senior ranks, and HNLEA and UBPOA sent to it a detailed letter requesting, among other

actions, that the promotions system be "overhauled to eliminate bias" and recommending steps to

address the problems with the promotion process identified by the 2017 Panel, J.R. 948,the 2020

Work Group did not address the issue of discrimination in promotions at PGCPD in its December



                                                 43
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 44 of 61



2020 report. Defendants argue, without citation to the record, that the County and the 2020 Work

Group chose not to address the promotion system in order "not to invade the jurisdiction of this

Court or make any decisions regarding County policies or practices at issue in this litigation."

Defs.' Suppl. Filing at 8, ECF No. 494. The 2020 Work Group itself, however, in discussing the

ongoing litigation stated only that it "was not created to decide the merits of any pending or

potential litigation" and that it would not"make any factual determinations regarding any lawsuits

or controversies," limitations that in no way would prevent it from making recommendations on

potential changes to the promotion system. J.R. 835. The Court finds no reason that during this

litigation, which has extended for over two years to date, the County could not, through the 2020

Work Group or otherwise, review its promotion policies and implement remedial changes to

mitigate any potential discrimination. See Fed. R. Evid. 407 (stating that subsequent remedial

measures are inadmissible as evidence).

       This evidence demonstrates that PGCPD has been aware of the significant disparities in

promotion rates based on race dating back at least to 2012 but has done virtually nothing to address

them. Even when the 2017 Panel identified specific issues that could be examined in order to

address the adverse impact of the promotion process, it did nothing. Rather, Chief Stawinski

effectively let the 2017 Panel die without issuing a report and did not task anyone else to address

the issues. Conspicuously, the County's 2020 Work Group, even when confronted with the issue

of discrimination in the promotion process, did nothing to address it. The evidence thus supports

the conclusion that PGCPD's efforts to address such possible constitutional violations were

"uninterested and superficial," Fiacco, 783 F.2d at 331, and that PGCPD effectively engaged in a

"policy of inaction" to address possible discrimination in the promotion process, Comick, 563




                                                44
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 45 of 61



U.S. at 61. Such deliberate indifference provides additional evidence of discriminatory intent

under § 1983. See Hurley, 911 F.3d at 703; Flores, 324 F.3d at 1135-36.

       In the face of their glaring failure to address the adverse impact of the promotion system

on Black and Hispanic officers, Defendants argue that evidence that the promotion tests were

developed in a manner consistent with industry standards and had content validity refutes the claim

that they acted with discriminatory intent or deliberate indifference. See Griggs v. Duke Power

Co., 401 U.S. 430, 432(1971)(noting, in a disparate impact case, that a plaintiff must show that

an employment condition such as a test requirement has a "manifest relationship to the

employment in question"); cf. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)

(holding that employer may refute a primafacie case of discrimination if it can "articulate some

legitimate, nondiscriminatory reason" for the employment action). Defendants focus on the facts

that Fields Consulting,in conjunction with the PGCPD,engaged in ajob analysis in 2015-2016 to

identify the relevant KSAOs and then, in consultation with SMEs within PGCPD, developed test

questions and exercises that assessed the relevant knowledge or skills needed for the rank in

question.

       Defendants* argument is not persuasive. First, as noted by Dr. Hausknecht,there are flaws

in the claim that the promotion tests have been fully validated. In particular, on the non-

competitive written tests, Fields Consulting focused only on testing for knowledge, not for the

over 40 skills, abilities, and other characteristics identified in the job analysis as relevant to the

work ofa POFC or Corporal. See Vanguard Just. Soc., Inc. v. Hughes,592 F. Supp. 245, 257-58,

260(D. Md. 1984)(finding that a test for Maryland police officers was invalid in part because the

test "omitted important work behaviors and overemphasized the relative weights of certain work

behaviors which were tested for"); United States v. City ofNew York, 637 F. Supp. 2d 77, 119


                                                 45
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 46 of 61



(E.D.N.Y. 2009)(finding the city's testing process for firefighters deficient in part because only 9

of the 18 abilities identified in the job analysis were tested). Defendants' argument that the skills

and abilities are evaluated through the requirement that an officer have at least a satisfactory

performance rating in order to be eligible to take the written test is unconvincing, among other

reasons, because the officer's performance rating is not part of the actual test and because it

addresses the ability to perform at the officer's current rank, not the rank sought through

promotion.

        More importantly, beyond questions about the content validity of the promotion tests, in

the face of the demonstrated adverse impact of both the written tests and skills assessments, a

validity study should include the investigation ofsuitable alternative selection procedures, yet the

County has taken no meaningful steps to consider modifications or alternatives that would reduce

or eliminate that impact. Under the EEOC Uniform Guidelines, which the Supreme Court has

stated are entitled to "great deference," Albemarle Paper Co. v. Moody,422 U.S. 405,431 (1975)

{quoting Griggs, 401 U.S. at 433-434), an employer should "as part of[a] validity study" include

an "investigation of suitable altemative selection procedures and suitable alternative methods of

using the selection procedure which have as little adverse impact as possible, to determine the

appropriateness ofusing or validating them in accord with these guidelines." 29 C.F.R. 1607.3(B).

        Although Defendants' expert witness, Dr. Locklear, has acknowledged this requirement,

PGCPD and Fields Consulting did not take such action. While PGCPD updated the promotion

tests each cycle using the same process discussed above, Flaig has acknowledged that even with

all of the data compiled showing that Black and Hispanic officers test scores were consistently

lower, Fields Consulting has never applied the 4/5ths Rule to evaluate the degree of adverse

impact, and it was never asked by PGCPD, and therefore has never done, a statistical analysis


                                                46
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 47 of 61



based on race beyond what was included in each report after each test administration. PGCPD,

whether through Fields Consulting or otherwise, has not analyzed whether changes to the cut-off

score on the written test for promotion to POFC or Corporal, or to advance to the skills assessment

component for competitive promotions, would reduce the adverse impact, even where the data

showing significant volatility in the passage rate of all applicants suggests that the established 70

percent cut-off score is not actually calibrated to the score of a minimally competent examinee. It

has not investigated whether changing the relative weighting between the written test and the skills

assessment, or altering the skills assessment grading process, such as by converting from video

recording to audio recording of certain exercises as proposed to the 2020 Work Group, could

reduce adverse impact in the competitive promotion process. Nor has PGCPD requested or

conducted any analysis on whether any of the issues identified through the 2017 Panel, such as

whether service in specialty units or contact with SMEs has an adverse impact that could be

mitigated.

       Although Dr. Locklear has identified a number ofsteps taken by Fields Consulting that she

asserts are designed to minimize adverse impact, such as adopting standardized examination

formatting, administration, and scoring procedures; allowing generous time limits, recruiting

diverse scorers, and rotating assessors; and providing coaching and practice opportunities through

orientation sessions, sample tests, and sample exercises, she does not assert, and there is no

evidence establishing, that these actions were adopted in response to and in order to mitigate the

demonstrated adverse impact, as opposed to being standard best practices that existed alongside,

and thus cannot now be expected to mitigate, the ongoing adverse impact. Thus, even if the

promotion tests could be deemed to have content validity, the failure of PGCPD to follow the

EEOC Uniform Guidelines and to investigate actual alternatives that would mitigate the adverse



                                                47
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 48 of 61



impact advances, rather than undermines,the claim of discriminatory intent. The Court therefore

finds that the evidence supports a finding that Defendants acted with deliberate indifference to the

clear evidence that the PGCPD promotion system was causing an adverse impact, and thus

potential discrimination against, Black and Hispanic officers.

               5.      Discriminatory Intent

       Considered together, Plaintiffs' evidence that there is intentional discrimination in

violation of the Equal Protection Clause consists of(1) statistical evidence showing that the

promotion tests and processes have a significant adverse impact on Black and Hispanic officers;

(2)some evidence ofirregularities in the administration ofthe promotion system; and(3)evidence

that Defendants have acted with deliberate indifference to possible discrimination arising from the

promotion system. In Mansfield^ the Court found a likelihood ofsuccess on the merits of claim of

intentional discrimination arising from a fire department's hiring test based on statistical evidence

of a disparate impact based on race as well certain evidence of irregularities, including the facts

that the agility test portion of the hiring process was not properly supervised, the only Black

applicant to pass the written test received the lowest score of all applicants, and certain white

applicants who had not taken agility test ended up on the eligibility list. See Mansfield, 866 F.3d

at 171. Here, the statistical evidence of an adverse impact is convincing, and it notably includes

the fact that in the competitive promotion processes, Black and Hispanic applicants have had

distinctly less success on the skills assessment component. Plaintiffs have also identified some

possible irregularities in the conduct of certain promotion processes, though unlike in Mansfield,

Plaintiffs have not identified specific problems with the conduct ofthe skills assessments, and the

evidence is not yet clear whether the failure to appoint additional Lieutenants off of the 2016

eligibility list, who would have been Black, and the decision instead to appoint Acting Lieutenants



                                                 48
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 49 of 61



who were white and then fill the permanent positions in the next cycle, ran contrary to rules ofthe

promotion process. Ultimately, however, the Court finds a likelihood of success on the merits

based on this evidence and for three additional reasons.

       First, as the Supreme Court has recognized,"[s]ometimes a clear pattern, unexplainable on

grounds other than race, emerges from the effect" of a governmental action. Castaneda^ 430 U.S.

at 493 (quoting Arlington Heights, 429 U.S. at 266). Here, the significance of the evidence of

adverse impact is magnified by the fact that Defendants have acknowledged that the lower

promotion rates for Black and Hispanic officers cannot be readily explained based on other factors.

In its Answers to Plaintiffs' Requests for Admissions, Defendants admit that "neither the

Department,the County, or Fields/ESCI possesses, or is aware of, any data, study, or analysis that

indicates that, as compared to white promotion candidates. Black [and Hispanic] promotion

candidates, are less intelligent, were not as well trained at the Police Academy, are less motivated

to work towards promotions, or study less for the tests." J.R. 474-475. Moreover, as noted in the

presentations to the 2017 Panel, Black and Hispanic officers are taking the promotion exams at the

same rate or higher than white officers.

       Second, unlike in other cases in which hiring or promotion tests were challenged based on

discriminatory intent, this case includes evidence of deliberate indifference to possible

discrimination in that PGCPD had awareness ofthe adverse impact for years, was aware that steps

could be taken to at least investigate possible solutions, but took no meaningful action. Inaction

in the faee of clear evidence of adverse impact, even inaction that rises to the level of deliberate

indifference, may not always be enough to demonstrate discriminatory intent. See Vanguard,471

F. Supp. at 742(finding that a failure to "have more vigorously inquired about certain ofthe tests"

such that defendants would have "discovered the extent of their racially discriminatory impact"



                                                49
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 50 of 61



was not sufficient, without more, to establish intentional discrimination). But "[p]ersistent use of

exams with disparate racial effects would support an inference of intentional discrimination if

proper test construction were not even attempted." Guardians Ass'n of N.Y.C. v. Civil Serv.

Comm'n of the City ofNew York, 630 F.2d 79, 112 (2d Cir. 1980). Here, where PGCPD,fully

aware ofthe significant adverse impact ofthe tests as presently constructed, has gone right on with

its same process for developing and administering tests that it always has, such an inference of

discriminatory intent could fairly be drawn, particularly where PGCPD,even if it makes efforts to

develop proper tests, has failed to take any affirmative steps in response to the data and the

complaints of discrimination to identify alternative selection procedures, as required by the EEOC

Uniform Guidelines. This failure is further magnified by PGCPD's decision, during the pendency

of the Motion and without notice to the Court, to move forward with the 2020 skills assessments

that were already indefinitely delayed due to the COVID-19 pandemic and therefore had no set

scheduled date, without any known changes to the methodology.

       Finally, in assessing whether there is discriminatory intent underlying the PGCPD's

promotion practices, it is appropriate, as acknowledged by defense counsel at the hearing on the

Motion,for the Court to consider the other evidence in this case. In Vanguard,the court considered

statistical evidence of adverse impact, as well as evidence that the police department was aware of

that impact but took no action, but ultimately concluded that the plaintiffs had not demonstrated

intentional discrimination based on consideration of other affirmative steps taken by the police

department that refuted the claim of discriminatory intent, including evidence of an "overall good

faith determination by the Commissioner and other top-ranking Department officials to increase

black Police Department employment at all levels and to eliminate racial discrimination." 471 F.

Supp. at 742-43.



                                                50
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 51 of 61



        This case stands in stark contrast. Within this case, Plaintiffs have presented, through the

expert report of Sheriff Michael Graham, evidence that during the same time period that the

promotion tests and processes have been in effect, PGCPD has had numerous incidents in which

police officers, including captains and sergeants, have made serious,racially derogatory statements

and received what appears to be inadequate discipline, even accounting for the explanations

offered by PGCPD's expert witness, ChiefThomas Manger. These incidents include Sgt. Thomas

Denault posting numerous racially charged statements in a group chat, including referring to

members of the command staff as "baboons,"^ for which the Internal Affairs Division

recommended termination but Denault was ultimately retained but demoted; a similar series of

racist postings by a Captain^ that did not result in a charge of discriminatory language and, in

addition to other allegations of misconduct, resulted in a reduction ofrank rather than termination;

an incident in which a Corporal told a Hispanic civilian employee "you are lucky to be in this



^ These postings included (1)"Unless you're in with the ghetto-fide, butt-slappin, high-fivin,
incompetent retard that runs D4, you will always be wrong....and especially if you don't speak
Ebonics";(2) a photo of a Black female officer behind a dog that had to be shot with a caption
stating "You never gonna believe this girl-friend, I wasjust getting my hairz dun       I aintz gotz
time to mess with this sh*t, I got's to get my babies off the bus"; and (3) a separate photo with a
Black male subject in handcuffs bleeding from his head and face with a caption that read "As I
woke up this day at 6pm,I thought to myself:'Self, what can I do today to be a productive member
ofsociety.' So as I sat about in my section-8 free housing, eating chicken nuggets and Hennessey,
paid for with my WIC card, and playing my X-Box that I stole from a B&E,it came to me:'Self,
I think I am gonna finish this bottle of Hennessey, smoke some PCP, and pick a fight -with Squad
46.' Wrong Squad Sucka!!!!!" Graham Report at 70, ECFNo.445-13.

^ Posts and exchanges made on the Captain's Facebook page included: (1)references to Reverend
A1 Sharpton as a"race hustling asshole";(2)a picture ofseveral Black individuals with the caption
"line out the door of the liquor store in da hood!!! ... only three murders in the parking lot in 4
years";(3) a posting that "he comes the white peivedge [sic] bozos . . . I'm going to return my
white skin for a darker complexion., sue to my priviledge [sic]... so tired of the cupcake Obama
supporters blaming race for everything...";(4)a reference to another Facebook user as "frito frank
...the good news is it's a long weekend those chip shelves, we be empty and ready to be stocked";
(5) a statement telling a Hispanic person to "go outside and mow your moms lawn"; and (6) a
posting that he was "Black from the waist down." Graham Report at 71.
                                                51
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 52 of 61



country"; and an incident in which a Police Officer referred to a photograph used in a training

session as "Blacks Live Matter crap" and then filed a false charge that an officer of color had

attempted to attack her over the comment. Graham Report at 66-67, 70-73, ECF No. 445-13.

Graham has also identified numerous other incidents of discriminatory statements and actions by

police officers in which no investigation was conducted, or the investigation resulted in no

meaningful charges, including incidents in which a sergeant emphasized the word "nigga" four

times in reading a suspect's text message, told another officer that his wife was cheating on him

because she is Latina and "all Latino women are whores," and said, "I can't wait to see Donald

Trump check these Hispanics," then arranged for the transfer of the officer who filed a complaint

about these statements ; a Corporal, during a K-9 demonstration to students, used the example of

"ifa black bad guy is running"; a Corporal made a series ofnegative comments about Black people,

including that "at least slaves had food and a place to live," referred to President Obama as a

"coon," and referred to a Black officer as a "signal 7," referring to a suspect; and a white officer

posted derogatory images of a senior Hispanic officer with a caption, "I want to wish everyone

Cinco de Mayo," and a white sergeant later circulated the images by email. Id. at 48-50, 59-60.

       Even ifone or more ofthese and other similar incidents identified by Sheriff Graham could

be deemed to have been adequately addressed, there has been no persuasive showing that PGCPD

has taken effective steps to address broadly this highly troubling pattern of discriminatory animus

among officers within the PGCPD. Rather, Sheriff Graham has also identified a series ofincidents

in which officers who have complained of discrimination appear to have been subjected to

retaliation through involimtary transfers to less favorable assignments or removals from informal

supervisory assignments,including Officer Terrence Brown and Plaintiffs Cpl. Richard Torres, Lt.

Thomas Boone, and Cpl. Chris Smith. Tellingly, although PGCPD appears to have held training


                                                52
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 53 of 61



sessions on implicit bias, in another incident identified by Sheriff Graham, when a group of

predominantly white officers walked out of a 2018 implicit bias training workshop, senior

command officers decided there should be no investigation or discipline.

        This evidence suggesting that PGCPD management has not meaningfully addressed a

pattem ofdiscriminatory animus within the PGCPD provides important context for the lack of any

action to address the disparities in promotion rates and bolsters the argument that this failure is

based not just on negligence or oversight, but on deliberate indifference to discrimination and,

ultimately, discriminatory intent. Such a conclusion is reinforced by the fact that an officer such

as Denault, who was found to have engaged in misconduct based on egregious racially derogatory

statements, has continued to be promoted, at this point beyond Sergeant to the rank ofLieutenant,

while PGCPD has taken no meaningful steps to assess why many officers of color are not able to

advance through the current promotions system.

       Accordingly, when the evidence is viewed in this context,the Court finds that the statistical

evidence of longstanding adverse impact, the evidence of deliberate indifference to those

disparities, and the additional evidence on both the operation of the promotion process and the

broader operations of PGCPD establish that Plaintiffs have satisfied the requirement of

demonstrating a likelihood ofsuccess on the merits oftheir claim.

       C.      Irreparable Harm

       The second requirement for a preliminary injunction is that the plaintiff will likely suffer

irreparable harm in the absence of preliminary relief. See Winter, 555 U.S. at 20. Plaintiffs assert

that they have satisfied this prong because the denial of a constitutional right necessarily

constitutes irreparable harm. They also argue that allowing the next round of promotions to move

forward will harm Black and Hispanic officers who will be unfairly denied promotions and thus



                                                53
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 54 of 61



be excluded from more senior, prestigious position and a fair opportunity for a higher salary, both

in the immediate and long term.

       "[T]he denial of a constitutional right .. . constitutes irreparable harm for purposes of

equitable jurisdiction." Ross v. Meese,818 F.2d 1132,1135 (4th Cir. 1987). Where the Court has

found a likelihood of success on Plaintiffs' equal protection claim, the deprivation of such a

constitutional right alone would constitute irreparable harm. See Elrod v. Burns, All U.S. 347,

373 (1976)(plurality opinion)(finding that infringement on a First Amendment right, even for

"minimal periods oftime, unquestionably constitutes irreparable injury"); Hernandez v. Sessions,

872 F.3d 976, 982,994(9th Cir. 2017)(in considering an equal protection claim, stating that "[i]t

is well established that the deprivation of constitutional rights unquestionably constitutes

irreparable injury").

       Beyond the harm from the likely denial of a constitutional right, the Court also finds

irreparable harm from the ongoing effects of the promotion system, because delays in promotion

affect officers' professional and leadership opportunities, as well as their long-term career

trajectories. Although some aspects of delayed promotions could be remedied with back pay and

retroactive promotions, such remedies would be incomplete. Courts have found irreparable harm

arising from challenges to promotion processes because in addition to lost income, plaintiffs also

face "the loss of experience and chances to compete for promotions," harms which "are not easily

valued." Johnson v. City ofMemphis,444 F. App'x 856, 860(6th Cir. 2011). Particularly when

eligibility for promotion to the next level requires a certain amount of time in service at the

preceding rank, discriminatory promotion processes create a cascading effect that cause officers

to fall further and further behind in career advancement in a manner that constitutes irreparable

harm. See Firefighters Inst.for Racial Equal v. City ofSt. Louis,616 F.2d 350,362n.21 (8th Cir.



                                                54
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 55 of 61



1980)(in a challenge to a firefighters' promotion test, finding irreparable harm in part because the

promotion test was given "fairly infrequently," and an additional five years ofservice was required

to be eligible for the next rank, so the "delay in promotions of blacks will adversely affect their

chances of further advancement in the department"); Mansfield, 866 F.2d at 171 n.6 (finding

irreparable harm in part because even if positions at higher ranks become available, "plaintiffs

would not have the seniority they might have earned" that would be needed to be eligible for those

positions); see also Howe v. City ofAkron, 723 F.3d 651,662(6th Cir. 2013)(finding irreparable

harm in part based on the conclusion that without court-ordered promotions, "Plaintiffs will be

unable to gain experience and unable to seek the next rank during the following round oftesting").

        Within PGCPD, particular specialty imit assignments are available only to officers of

certain ranks, and within a patrol squad, the position of "9-Car," which functions as second-in-

command of a squad, is available only to officers who have obtained the rank of Corporal. J.R.

938. Because PGCPD officers are eligible to seek promotion only after serving in a role for a

specified amount oftime,the failure to address discrimination in the promotion system would have

the kind of cascading, adverse impact on future promotions and career advancement that has been

deemed to be irreparable harm. See, e.g., Firefighters Inst.for RacialEqual.,616 F.2d at 362 n.21.

The likelihood ofsuch harm is illustrated by the fact that in each ofthe 2016 and 2018 competitive

promotion cycles,Black and Hispanic officers, including members ofthe Organizational Plaintiffs,

received test scores and rankings on the eligibility lists that placed them within five places below

the cut-offs for promotion.

       Defendants argue that Plaintiffs cannot demonstrate irreparable harm arising from the

upcoming April 2021 non-competitive promotion tests because Plaintiffs have not identified a

specific Individual Plaintiff or member of one of the Organizational Plaintiffs who is actually



                                                55
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 56 of 61



seeking promotion in this cycle. Where, however, Plaintiffs have identified four Organizational

Plaintiff members who are already are eligible to seek promotion in April 2021, the Court finds

that the continued operation ofthe non-competitive promotion tests imposes irreparable harm, not

only because it will likely delay the promotion ofthese eligible officers, with the cascading effect

on subsequent promotions, but also because it will allow other officers with whom these eligible

officers will be competing for assignments and promotions to move ahead ofthem in the promotion

process, including through the April 2021 promotion tests.

        Nevertheless, the fact that Plaintiffs have not been able to point to any Individual Plaintiff

or Organizational Plaintiff member who is seeking, and thus may be denied, a promotion through

the April 2021 promotion tests for POFC or Corporal may affect the balance of the equities, the

public interest in an injunction, and the form and scope of any preliminary injunction ordered, to

be discussed below.


        D.      Balance of Equities and the Public Interest

        The remaining requirements for a preliminary injunction are that the balance of equities

tips in the plaintiffs favor, and that an injunction is in the public interest. See Winter, 555 U.S. at

20. When one party is the Government, these two factors merge and are properly considered

together. Nken v. Holder, 556 U.S. 418,435 (2009). In general, the Government and the public

interest are not harmed by a preliminary injunction temporarily enjoining policies that are likely

to be unconstitutional under the present circumstances. See Centra Tepeyac v. Montgomery Cty.,

722 F.3d 184, 191 (4th Cir. 2013)(stating that the Government "is in no way harmed by issuance

of a preliminary injunction which prevents the state from enforcing [policies] likely to be found

unconstitutional. If anything,the system is improved by such an injunction.")(citations omitted).




                                                  56
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 57 of 61



Giovani Carandola, Ltd. v. Bason, 303 F. 3d. 507, 521 (4th Cir. 2002)(stating that "upholding

constitutional rights surely serves the public interest").

        Defendants argue that the balance of equities should tip in their favor because Plaintiffs'

request that the Defendants not administer any further promotion tests "until such a time as the

County can replace the promotional policies and testing program with one that reduces . . .

[alleged] discriminatory effects," Mot. PI at 32,is harmfiil to protecting public safety because of

a need to maintain appropriate staffing levels and continue to promote qualified officers to

leadership positions. See Black L. Enf't Officers Ass'n v. City ofAkron, 824 F.2d 475, 482(6th

Cir. 1987)(noting that to have no promotions in a police department for up to three years would

cause "potential harm");see also Booth v. Prince George's Cty.,66 F.R.D.466,474(D. Md. 1975)

(recognizing a public interest in filling vacancies on the police force to respond to an increase in

crime). Defendants have not provided specific evidence to show an adverse impact on police

operations arising fi:om a limited delay in promotions to higher ranks. Rather, the evidence has

shown that PGCPD can and does designate officers to acting roles, such as Acting Lieutenants, to

fulfill certain functions before the promotion system produces permanent officers of that rank.

Moreover, because of the COVID-19 pandemic, competitive promotions to Sergeant, Lieutenant,

and Captain did not occur in April 2020,the written tests were delayed until September 2020, and

the skills assessments were not conducted until April 2021, without any evidence presented of a

specific adverse impact on police operations. See Johnson,444 F. App'x at 860(rejecting a city's

argument that potential understaffing at the sergeant level of its police department posed a safety

threat that should preclude a preliminary injunction). Thus, although the length of any delay must

be considered, this interest does not preclude the grant of a preliminary injunction.




                                                  57
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 58 of 61



       The Court also considers the equities as to the individual officers involved. For Plaintiffs

and members of the Organizational Plaintiffs, the ongoing, indefinite failure of PGCPD to take

any meaningful steps to analyze and address the adverse impact of the promotion tests on them

has a substantial adverse impact, because with each promotion cycle in which white officers are

promoted and they are not, they will not obtain the salary increases and higher level experience

that would come with promotions, and they will fall behind in attaining eligibility for promotion

to higher levels. Notably, Defendants, in explaining the inaction of the 2020 Work Group, have

effectively acknowledged that the County will not review the promotion system in order to identify

possible changes to lessen the adverse impact while this litigation is pending. As discussed above,

the Court finds no reason that the County and PGCPD could not identify and implement reforms

to its promotion processes before the resolution of this case, but taking Defendants at their word,

the Court finds that absent a preliminary injunction, no action will be taken until 2022 or beyond,

as this case has yet to proceed to summaryjudgment motions, which will likely not be fully briefed

until late 2021, much less to trial. Under such a timeline, it is likely that at least three more non-

competitive promotion cycles, including April 2021, October 2021, and April 2022, and at least

two competitive promotion cycles, including the delayed 2020 cycle and the 2022 cycle, will pass

without any consideration of changes to the promotion system.

       On the other side, there are numerous officers of all backgrounds, including some who

have submitted declarations in opposition to the Motion, who have registered for and prepared to

take one of the April 2021 promotion tests for POFC or Corporal, or who have already taken the

2020 written test and skills assessment for promotion to Sergeant, Lieutenant, or Captain. These

officers would face the harm of having prepared for tests that do not occur, or having taken tests

that do not count. Those who would take the promotion test for POFC or Corporal would also be



                                                 58
        Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 59 of 61



unable to be promoted for another six months, which would include the inability to receive the

salary increase that would come with promotion to POFC or Corporal. For those who have already

taken the 2020 competitive promotion tests, they potentially would not be able to be promoted for

another year, until April 2022.

       Considering these factors together, the Court finds that the balance ofthe equities and the

public interest favors a preliminary injimction, but not necessarily the specific injimction sought

by Plaintiffs, as discussed below. Additional equities that factor into the specific preliminary

injunction to be imposed will be discussed in the following section.

       E.      Remedy

       Upon consideration of all four Winter factors, and particularly because inaction on the

promotion system will cause undue hardship to Plaintiffs, the Court will grant a preliminary

injunction barring the continued use of the existing promotion system after the 2020 competitive

promotion cycle and the April 2021 non-competitive promotion tests and requiring the

appointment of an independent expert, selected with the agreement of the parties, to review the

promotion system—including but not limited to the written tests, the skills assessments, and the

selection processes—and to recommend changes to reduce or eliminate adverse impact and

discrimination against Black and Hispanic officers. A revised promotion system, adopting all

reasonable recommendations of the independent expert, must be adopted in time to conduct new

promotion cycles in October 2021.

       The Court will not, however, enjoin the administration or use of the 2020 competitive

promotion tests and skills assessments already completed or the April 2021 POFC and Corporal

promotion tests that are about to occur. As to the 2020 competitive promotion process, Plaintiffs'

belated request to enjoin it comes too late. The reliance interest ofthose who have participated in


                                                59
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 60 of 61



that process is strong, as the written tests were administered back in September 2020, well before

Plaintiffs filed the Motion, and even when they filed the Motion, Plaintiffs did not specifically

request a preliminary injunction against using those written tests in granting promotions or

otherwise request a halt to the 2020 competitive promotion process; it was only at the hearing on

the Motion that Plaintiffs sought such limitations. Though Plaintiffs have complained about the

conduct of that process during the COVID-19 pandemic, they have offered no legal argument for

why that was impermissible. Rather, the Court notes that but for the pandemic, the 2020

competitive promotion processes would have been completed a year ago, long before any

challenge to the promotion system had been made. Significantly, an injunction against the use of

the 2020 competitive promotion process would further extend an already three-year period—from

2018 to the present—during which no officers would have been able to apply for and receive a

promotion to Sergeant, Lieutenant, or Captain—which is likely too long a time both for purposes

of the impact on officers seeking to progress through their careers and the effect on PGCPD

operations.

       As to the POFC and Corporal promotion tests. Plaintiffs have not identified any Individual

Plaintiff or member of one ofthe Organizational Plaintiffs who is scheduled to take the April 2021

POFC or Corporal promotion test and thus faces the specific harm of being passed over for

promotion during the April 2021 cycle based on discrimination in the testing process. In contrast,

cancellation of the April 2021 promotion tests would significantly prejudice those officers of all

backgrounds who have invested time and energy in recent months preparing for the test and who

will have to wait another six months to be considered for promotion. Notably, because there is no

limit to the number of officers who may be promoted to POFC or Corporal, any officers who take

and pass one of the April 2021 promotion tests would not be taking one of a finite number of



                                               60
       Case 8:18-cv-03821-TDC Document 503 Filed 04/21/21 Page 61 of 61



positions and thus limiting the ability of members ofthe Organizational Plaintiffs to be promoted

when they actually seek promotion in October 2021 or later. When these factors are considered

together, the Court concludes that an injunction against the April 2021 promotion tests is not

warranted.


       The Court will therefore limit the preliminary injunction to enjoining future use of the

present promotion processes and to require the appointment of an independent expert to review

and recommend changes to the PGCPD promotion tests and processes as needed to eliminate any

discrimination. In recognition of the harm that a delay of another fiill year would cause to those

Plaintiffs seeking competitive promotions, the Court will require that PGCPD conduct the next

competitive promotion cycle, pursuant to the revised promotion system, in October 2021, six

months earlier than usual, and that any use of the 2020 competitive promotion eligibility lists

generated under the existing promotion system end no later than the standard 60 days before this

October 2021 promotion cycle begins. See J.R. 998.

                                        CONCLUSION


       For the foregoing reasons, the Motion to Strike will be DENIED, and the Motion for a

Preliminary Injunction will be GRANTED IN PART and DENIED IN PART, as set forth in

accompanying Order.


Date: April 21,2021
                                                    THEODORE D. CHUAl
                                                    United States District Juc




                                               61
